Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 1 of 116
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 2 of 116



IN THE HIGH COURT OF JUSTICE                                      Claim no. CL-2019-000723
BUSINESS AND PROPERTY COURTS OF
ENGLAND AND WALES
COMMERCIAL COURT (QBD)

B E T W E E N:

                                        (1) VALE S.A.
                                  (2) VALE HOLDINGS B.V.
                              (3) VALE INTERNATIONAL S.A.

                                                                                    Claimants

                                               - and -

                             (1) BENJAMIN (BENY) STEINMETZ
                                   (2) DAG LARS CRAMER
                                     (3) MARCUS STRUIK
                                      (4) ASHER AVIDAN
                                     (5) JOSEPH TCHELET
                                       (6) DAVID CLARK
                                  (7) BALDA FOUNDATION
                        (8) NYSCO MANAGEMENT CORPORATION

                                                                                  Defendants




                          DEFENCE OF THE THIRD DEFENDANT




                                     INTRODUCTION

1.   In this Defence:


     1.1.   Unless otherwise stated or clear from the context, references to paragraph
            numbers are to paragraphs in the Particulars of Claim.


     1.2.   For convenience only, the Third                Mr Struik
            defined terms and headings used in the Particulars of Claim. Further:


            (1)     The depersonalised abbr
                    are adopted but with the adoption of an appropriate prefix.


                                              1
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 3 of 116



           (2)                                                      BSGR Group
                   Claimants appear to wish to use (see paragraph 28 and the Appendix to
                   the Particulars of Claim). For the purposes of this Defence (and any
                   denial, non-                                  BSGR Group
                   only the following companies: (a) BSGR; (b) BSGR Steel; (c) BSGR BVI;
                   (d) BSGR Guernsey; (e) BSG MM; (f) BSGR ProjectCo; (g) BSGR
                   Resources (Liberia) Limited; (h) BSGR (Liberia) Limited; and (i) BSGR
                   Logistics Corp.


    1.3.   Mr Struik does not plead to certain allegations in the Particulars of Claim
           because they are addressed to or concern other Defendants. For the avoidance of
           doubt, no admissions are made in respect of those allegations. Indeed, Mr Struik


           than on the basis of his current knowledge and what is readily ascertainable
           from information or documents at his ready disposal. As set out below, Mr
           Struik pleads to some allegations made by the Claimants on the basis of
           information from his Co-Defendants; when he does so, the source of that
           information is matters set out in their Defences save where otherwise stated.


    1.4.                                                   long and repetitive Particulars of
           Claim (which do not comply with the requirements of paragraphs C1.1(a), (c),
           (e), (i), (k) and (n) of the Commercial Court Guide), Mr Struik admits certain
           allegations made by the Claimants, and in relation to certain documents
           identified by the Claimants, notwithstanding his lack of involvement in the
           relevant matters. Such admissions are based on documents or information
           obtained by Mr Struik in the course of legal proceedings or other investigations
           undertaken after the times that are material to these proceedings. To the extent
           that Mr Struik admits those allegations, it is not admitted that he had knowledge
           of the fact, matter, relevant document or information at the time, unless an
           allegation is made in respect of a document signed by him personally or unless
           that is specifically alleged and admitted or an allegation is made of an act or
           omission by him personally.


    1.5.   Moreover, the Claimants are required under CPR PD16 para 8.2 fully to plead all


                                             2
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 4 of 116



            particulars of notice or knowledge of any fact upon which they wish to rely, and
            Mr Struik responds directly to such allegations if and when they are made.
            Otherwise, for the avoidance of doubt, where Mr Struik admits or denies any
            matter alleged, he is not admitting that he has knowledge of the relevant matter
            or had such knowledge at any other time.


     1.6.   Save insofar as any allegation is specifically admitted or not admitted below,
            each and every allegation in the Particulars of Claim is denied.


                                        OVERVIEW


2.   This claim against Mr Struik
     iron ore miner against an individual
                                                                   volvement in what proved
     to be a disappointing joint venture with BSGR in the Simandou region of Guinea many
     years ago. That disappointment was occasioned when the GoG revoked the Mining
     Licences on which the venture was based, ostensibly because they had been procured
     by bribery and corruption.


3.                    claim will fail for a number of reasons as explained below, including
     limitation. Any cause of action accrued in 2010 and the Claimants had, or with
     reasonable diligence could have acquired, the information required to pursue their
     claims long ago. Among other things, the allegations which led to the revocation of the
     mining titles were put to the joint venture company, BSGR ProjectCo, on 30 October
     2012. Vale, in a letter from its lawyer, foreshadowed a claim in deceit against BSGR as
     long ago as 19 April 2013. Yet the present claim was not issued until 3 December 2019.
     That was long after the expiry of the limitation period applicable either under New
     York law (which governs this claim) or English law (which the Claimants allege
     applies).


4.   In the meantime, by way of an arbitration commenced in April 2014, Vale has pursued
     its contractual counterparty, BSGR, in proceedings which raised broadly the same
     issues as are raised in these proceedings. Vale obtained an award in those proceedings
     in April 2019 and has brought these proceedings as an afterthought against several of
     the individuals and entities alleged to have been involved in the underlying events.

                                              3
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 5 of 116



5.   Indeed, the claim in these proceedings is no more than a belated attempt to blame Mr
     Struik for loss which the Claimants would have suffered in any event and without any
     proper analysis as to the proper law of their claims. It is brought in respect of
     representations which (i) in most cases were not even made by Mr Struik; (ii) were not
     false; and/or (iii) were not known by him to be false. It is denied that Mr Struik is
     liable to the Claimants as alleged or at all.


6.                           an extreme one, namely that all of the Defendants, despite their
     very different roles and positions, are responsible for a large number of false
     representations made in the course of the due diligence performed by Vale in respect
     of entry into the joint venture. The principal representations relied on by the Claimants
     are that (i) the Mining Licences had not been acquired through bribery and corruption;
     and (ii) the BSGR Group had not used any agents, consultants or other intermediaries,
     other than those disclosed to Vale, in obtaining the Mining Licences.


7.   The Claimants rely on 18 distinct representations. Of these, only three are alleged to
     have actually been made by Mr Struik himself (although he is wrongly accused of
     somehow adopting or approving all of the representations). The three which he is
     alleged to have made, all of which are comprised in the Fifth Corruption
     Representation, are not admitted. Of these:


     7.1.   The first alleged representation is                                     aware of
            any financial interests held by a


            knowledge. If he made it, it was true. He was not aware of any such interest. Nor
            in fact were there any such interests (see below).


     7.2.   The second is                                         aware of
            other personal financial benefits conferred on any government officials on behalf
            of the BSGR Group in relation to its Guinean operations. That too is a
            representation about the sta                                If he made it, it was
            true. He was not aware of any such payments. Nor in fact were any such
            payments made or benefits conferred (see below).




                                                  4
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 6 of 116



     7.3.   The third is to the effect that the BSGR Group had not been involved in bribery
            or corruption in Guinea.


8.   Such a representation would have been


     took place, often expressed in the vaguest terms, is seriously flawed. Among other
     things:


     8.1.
            used third parties to pay bribes to Mme Touré, a Guinean businesswoman in her


            (but who was not in fact married to the President). These bribes were allegedly
                                                          influence .


            (1)     The manner in which this influence was exercised is never explained by
                    the Claimants. It is inherently unlikely that the President, a soldier who
                    first came to power in a military coup and had been in office for over 20
                    years by the times that are material to these proceedings, was pressured
                    by Mme Touré into revoking a mining concession held by the Rio Tinto
                    Group and granting title over the same ore-rich area to the BSGR
                    Group.


            (2)     The Claimants identify 12 purported        Intercessions   by Mme Touré,
                    some of which are denied and some of which are not admitted, but
                    most of which                                                        isclose
                    no more than that she was present at a meeting where the BSGR
                                                                                 . In any event,
                    (a) Mr Struik is not aware of any intercession by Mme Touré on behalf
                    of BSGR; and (b) neither Mr Struik nor the BSGR Group needed the
                    assistance of Mme Touré in advancing the position of the BSGR Group
                    in relation to the GoG and its activities in Guinea.


            (3)     The real reason the Rio Tinto Group
                                                  the Rio Tinto Group      long-standing failure


                                              5
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 7 of 116



                   to explore and exploit the riches of the region, to the detriment of the
                   nation. They were granted to the BSGR Group because the GoG
                   believed in the BSGR G
                   the Rio Tinto Group had allowed to languish.


    8.2.                       as to alleged payments to Mme Touré is similarly flawed.


           (1)     The alleged bribes are said to have consisted of (a) the conferral of a
                   33.3% interest in Pentler, a company which held a 17.65% interest in
                   BSGR BVI (BSGR                                            b) an agreement


                   Matinda, the sum of US$4 million; and (c) a payment of US$1 million to
                   Mme Touré through an alleged intermediary.


           (2)     In fact:


                   (a)   The conferral of the interest in Pentler never came to fruition and,
                         in any event, was a matter between Pentler and Mme Touré (who
                         had their own business relationship).


                   (b)   The agreement purportedly entered into by BSGR ProjectCo to
                         pay Mme Touré has been disclaimed by the person purported to
                         have signed it (Mr Avidan) as a forgery.


                   (c)   The payment of US$1 million was in fact a legitimate payment to a
                         known supplier of BSGR ProjectCo (LMS), which had its own
                         independent business relationship with Mme Touré.


    8.3.   Further and in any event, insofar as Mr Struik made the alleged representations,
           he believed them to be true.
           bribery or corruption did take place, he was unaware of it. He was the CEO of
                                     Division. His role entailed advising the BSGR board on
           possible projects and deploying his                 technical expertise within the
           business as and when needed. He did not have an overall management
           responsibility or function for every project. In particular, he was not responsible

                                             6
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 8 of 116



           for the day-to-day management of the Simandou project. That responsibility
           belonged (after his arrival in Guinea) to the country manager, Mr Avidan. Mr
           Struik was not, nor was it part of his job to be, aware of every relationship and
           transaction connected with the Simandou project or the grant of the Mining
           Licences. So far as he was aware, those Licences were legitimately obtained. To




           (1)     Mme Touré was not the wife of the President and, in any event, she
                   played no part in the grant of the Mining Licences to the BSGR Group.


           (2)     Pentler and the other Pentler Principals were rewarded because they
                   had introduced the BSGR Group to Guinea in the first place. Their role


                   project in particular was otherwise very limited. While, at an early
                   stage, Mr Cilins provided some logistical and administrative support,
                   including translation assistance, his role ended shortly after the
                   appointment of Mr Avidan in mid-2006, and he played no part in the
                   grant of the Mining Licences to the BSGR Group.


           (3)     Mr Thiam was the Minister of Mines and acted on behalf of the GoG at
                   all material times. He was not a consultant, agent or otherwise an
                   intermediary for the BSGR Group, nor was he paid bribes in connection
                                                   extension
                   otherwise).


           (4)     The various payments made (or allegedly made) to third parties upon
                   which the Claimants rely, to the extent that they were made at all, were
                   made for legitimate purposes unconnected with the grant of the Mining
                   Licences.


           (5)     The BSGR Group had never been involved in any form of bribery or
                   corruption in Guinea (or elsewhere).


    8.4.   Moreover, Mr Struik denies that he is responsible for representations that he did
           not personally make and there is no proper basis for seeking to attribute any

                                             7
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 9 of 116



           such representations to him.


9.    For the avoidance of doubt, unless admitted or not admitted below, the allegations
      contained in paragraphs 1 to 11 are denied for the reasons set out elsewhere in this
      Defence.


                                   SECTION A: PARTIES


The Claimants


10.   Paragraph 12 is admitted.


11.   Save that (a) the second sentence; (b) the fourth sentence; and (c) the reference to the
      alleged merger in the third sentence are not admitted, paragraph 13 is admitted.


12.   Save that it is not admitted if and to what extent any of the promissory notes were
      paid (or, if paid, have not been repaid), paragraph 14 is admitted.


The Defendants


13.   As to paragraph 15:


      13.1. The first and second sentences are admitted.


      13.2. Save that it is admitted that certain of those activities have been carried out
           during the material period by entities in the BSGR Group, the third sentence is
           not admitted.


      13.3. Mr Struik responds below to the cross-reference to paragraph 28.


14.   As to paragraph 16:


      14.1. The opening words of paragraph 16 and paragraph 16.1 are admitted, save that
           it is not admitted whether there are no other beneficiaries than Mr Steinmetz, his
           wife Agnes, and the children of that marriage.


                                              8
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 10 of 116



       14.2. As to the first sentence of paragraph 16.2:


             (1)      The allegation that Mr Steinmetz was presented to act as an adviser to
                      Balda and the BSGR Group is embarrassingly vague. It is in any event
                      denied.


             (2)      In fact, Mr Steinmetz was contracted to act (and did in fact act) as an
                      adviser to Balda.


       14.3. As to the second sentence of paragraph 16.2:


             (1)      The allegation that Mr Steinmetz controlled all material decisions relating
                                                     is embarrassingly vague. It is in any event
                      denied.


             (2)      In fact, BSGR and the BSGR Group were controlled by their directors
                      and ultimately by their shareholders.


             (3)      Without prejudice to the foregoing, Mr Steinmetz did give advice in
                      relation to material decisions and his advice was often followed. In the
                      absence of proper particulars, it is not admitted what role or influence
                      Mr Steinmetz had in relation to any specific decision, save that it is
                      admitted that he provided advice with regard to entry into the SHA and
                      JVA.


 15.   Paragraph 17 is embarrassingly vague. Pending proper particulars (as to what is
                   principal beneficiary   is not admitted.


 16.   Paragraph 18 is admitted. Its relevance is denied.


 17.   As to paragraph 19:


       17.1. The first sentence is admitted.


       17.2. The second sentence is embarrassingly vague. Pending proper particulars (as to


                                                9
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 11 of 116



            what is meant by the allegation that Mr Cramer is an                associate
            Steinmetz), it is not admitted.


       17.3. The third sentence is admitted, but Mr Struik does not know the exact date this
            appointment occurred.


       17.4. As to the fourth sentence:


            (1)      It is admitted that Mr Cramer was from December 2009 the sole
                     ultimate beneficial owner of Onyx.


            (2)      His ownership of Onyx before that time, and his ownership of any other
                     entities intended to be included in the embarrassingly vague reference
                     to the related Onyx group of companies , are not admitted.


            (3)      The vague                           day-to-day management          the BSGR
                     Group    was    delegated                            related Onyx group of
                     companies            admitted, save that it is admitted that Onyx provided
                     certain administrative services to the BSGR Group.

       17.5. The final sentence is not admitted.

 18.   As to paragraph 20:

       18.1. It is admitted that Mr Cramer was involved in the negotiation of the JVA and
            SHA. The subjective allegation that he was closely involved is embarrassingly
            vague. Pending proper particulars, it is not admitted.

       18.2. The allegation that Mr Cramer made fraudulent misrepresentations to induce
            Vale to enter into the JVA and SHA is addressed to Mr Cramer and is not
            properly included within a section of the Particulars of Claim that purports
            simply to identify the parties.

       18.3. It is admitted that a bonus was awarded to Mr Cramer, but denied that this was
            in about April 2010. It was in about July 2010. It is further denied that the bonus
                             for the role he played in procuring Vale to enter into
            SHA.

                                                 10
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 12 of 116



       18.4.

               (1)      Mr Cramer
                        was paid the sum of US$3 million on or about 6 July 2010.

               (2)      Mr Cramer was due to receive a further payment of US$7 million but
                        only if a second sum of US$500 million was paid to BSGR by Vale
                        pursuant to section 3(b) of the JVA (which never happened).

               (3)      Save that Mr Struik is aware that at least a substantial part of this US$10
                        million was a bonus (for work including but not limited to the
                        transaction with Vale) he does not know the full details of what it was
                        for, or to what extent these sums were by way of bonus or some other
                        form of remuneration or settlement, as he understands Mr Cramer to
                        allege at paragraph 121 of his Defence. Accordingly, the size of Mr



       18.5. As to the second sentence, Balda is recorded as having resolved to pay US$2.5
               million to Onyx in remuneration for and recognition of its efforts in increasing
                                        It so resolved in or about July 2010. Mr Struik does not
               know whether this, or any sum, was in fact paid. This sentence is otherwise not
               admitted.

       18.6. Save as set out above, paragraph 20 is denied.

 19.   As to paragraph 21:

       19.1. Save that it is admitted that Mr Struik is resident in South Africa, the first
                                                       mining industry executive
               engineer who has held management roles in various companies with mining
               interests.

       19.2. Save that it is admitted that Mr Struik held positions within the BSGR Group
               including as a director of each company expressly identified therein, the second
               sentence is embarrassingly vague. Pending proper particulars as to what is
                                    various appointments within the BSGR Group         all material
                      the second sentence is not admitted.


                                                 11
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 13 of 116



 20.   As to paragraph 22:

       20.1. Paragraphs 18.1 and 18.3 above are repeated, making changes where necessary
             and appropriate. Mr Strui
             paragraph 63.7 below.

       20.2. Further as to Mr                  :

             (1)      His company Ennismore Consultants Ltd was paid US$2 million on or
                      about 9 July 2010. He was to receive a further US$1 million only if a
                      second sum of US$500 million was paid to BSGR by Vale pursuant to
                      section 3(b) of the JVA (which never happened).

             (2)                                                        ue added to the BSGR
                      Group generally, including in relation to Guinea, and was not limited to
                      the transaction with Vale.

       20.3. Save as set out above, paragraph 22 is denied. It is specifically denied that Mr
             Struik made any fraudulent misrepresentations as alleged or at all.

 21.   Mr Struik pleads to paragraph 23 on the basis of information from Mr Avidan:

       21.1. The first sentence is admitted.

       21.2. As to the second sentence:

             (1)      It is admitted that Mr Avidan was
                      for Guinea from about mid-2006 until about May 2010.

             (2)      It is denied that Mr Avidan was appointed President of BSGR ProjectCo
                      in about mid-2006 or at all. However, after leaving his post as country
                      manager following the conclusion of the JVA and SHA with Vale, Mr
                      Avidan was appointed President of BSGR.

       21.3. As to the third sentence, paragraphs 18.1 to 18.3 above are repeated, making
             changes where necessary and appropriate.

       21.4. Further as to                bonus:



                                                   12
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 14 of 116



             (1)      Fefania Assets Corporation, a Panamanian company owned by Mr
                      Avidan and his wife, was paid US$2.5 million on or about 6 July 2010.
                      He was to receive a further US$1.25 million only if a second sum of
                      US$500 million was paid to BSGR by Vale pursuant to section 3(b) of
                      the JVA (which never happened).

             (2)
                      Group generally, and in particular to work done in relation to Guinea,
                      but it was not limited to the transaction with Vale.

       21.5. Save as set out above, paragraph 23 is denied.

 22.   Mr Struik pleads to paragraph 24 on the basis of information from Mr Tchelet:

       22.1. The first sentence is admitted.

       22.2. As to the second and third sentences:

             (1)      From 1 September 2003 to 31 August 2008, Mr Tchelet was employed as
                      a financial manager by a company known when he joined as Norinter
                      Financial Advisors (Pty) Ltd, later renamed BSGR Advisory Services
                      (Pty) Ltd, a South African company owned by Mr Oron which provided
                      management and corporate services to the BSGR Group.

             (2)      In that role:

                      (a)   Between March 2007 and August 2008, Mr Tchelet acted as the
                            CFO of the BSGR Group by default, no CFO being appointed.


                      (b)   From time to time Mr Tchelet acted as the CFO of certain
                            subsidiaries of BSGR as and when necessary in periods leading up
                            to major transactions involving those subsidiaries.


             (3)      From September 2008 to about February 2017, Mr Tchelet provided
                      services as a Strategic Financial Specialist to BSGR through his wholly
                      owned company. In that role, Mr Tchelet from time to time acted as the
                      CFO of the BSGR Group and of certain subsidiaries of BSGR, including


                                               13
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 15 of 116



                      BSGR Guernsey, as and when necessary in periods leading up to major
                      transactions involving those subsidiaries.

             (4)      Since about February 2017, Mr Tchelet has provided advisory services
                      to a wholly owned subsidiary of BSGR
                      subsidiaries) through his wholly owned companies.

             (5)      Save as set out above, the second and third sentences are denied.

       22.3. The fourth sentence is admitted, save that the capacities in which Mr Tchelet
             acted are as set out above, and save that it is denied (if it be so alleged, as
             appears to be the case given the                                  at least ) that Mr
             Tchelet visited Guinea on more than seven occasions during this period. On each
             of his seven visits, Mr Tchelet only visited Conakry, the capital of Guinea.

       22.4. As to the fifth sentence:

             (1)      Paragraphs 18.1 to 18.3 above are repeated, making changes where
                      necessary and appropriate.

             (2)                                  bonus:

                      (a)    Mr
                             paid US$800,000 on or about 6 July 2010. He was to receive a
                             further US$400,000 only if a second sum of US$500 million was
                             paid to BSGR by Vale pursuant to section 3(b) of the JVA (which
                             never happened).

                      (b)
                             BSGR Group generally, including in relation to Guinea, and was
                             not limited to the transaction with Vale.

       22.5. Save as set out above, paragraph 24 is denied.

 23.   As to paragraph 25:

       23.1. The first to fourth sentences are admitted.

       23.2. As to the fifth sentence, paragraphs 18.1 to 18.3 above are repeated, making

                                                14
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 16 of 116



            changes where necessary and appropriate.

       23.3. Further as to           bonus:

            (1)      Mr Clark was paid US$180,000 on or about 6 July 2010. He was to
                     receive a further US$70,000 only if a second sum of US$500 million was
                     paid to BSGR by Vale pursuant to section 3(b) of the JVA (which never
                     happened).

            (2)
                     bonus was paid as a reward for his hard work for the BSGR Group, the
                     precise

 24.   As to paragraph 26:

       24.1. Save that it is denied that Balda was established in 1995, and save as set out in
            paragraph 14.1 above, the first to third sentences are admitted. According to an
            official certificate of the Land and Public Register Office for the Principality of
            Liechtenstein, Balda was established in 1994.

       24.2. As to the fourth sentence, paragraph 18.2 above is repeated, making changes
            were necessary and appropriate.

       24.3. The fifth sentence is vague and is not admitted. Mr Struik does not know
            whether Balda received or dealt with any part of the US$500 million paid
            pursuant to the JVA.

 25.   As to paragraph 27:

       25.1. The first and second sentences are admitted.

       25.2. As to the third sentence, paragraph 18.2 above is repeated, making changes were
            necessary and appropriate.

       25.3. The fourth sentence is not admitted pending disclosure and/or further
            information, save that it is admitted that BSGR transferred the sum of
            $203,200,000 to Nysco on around 12 July 2010 and the sum of US$22 million to
            Nysco on around 10 May 2010.


                                              15
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 17 of 116



                      OTHER KEY COMPANIES AND INDIVIDUALS

 The BSGR Group

 26.   As to paragraph 28:

       26.1. The first sentence of paragraph 28 is denied. The structure of the BSGR Group as
            set out in Appendix 1 is not complex as appears to be alleged by the Claimants.

       26.2. The second sentence is embarrassingly vague in that the Claimants have failed to
            provide a clear and comprehensive list of the companies that are said to be
            relevant to this claim. The Appendix is over-inclusive for the purpose of the
            definition proffered by the Claimants. Paragraph 1.2(2) above is repeated.

 Mme Touré

 27.   As to paragraph 29:

       27.1. Mr Cilins introduced Mr Struik to Mme Touré in 2005 as a Guinean
            businesswoman and his business partner. Mr Struik was told by Mr Cilins that
            he and Mme Touré were involved in importing chickens, toothpaste and


            the Arbitration that Mme Touré dealt in, among other things, consumer goods,
            pharmaceuticals and mining.

       27.2. Save that               year and city of birth are not admitted, the first sentence
            is admitted.

       27.3. The second sentence is denied. Although Mme Touré has claimed to be
                                          , she was not in fact married to him. Mr Struik was
            told that Mme Touré was President Conté
            old army friend who, when dying, had asked the President to look after her,
            which he agreed to do.

       27.4. Save that it is admitted that President Conté died in December 2008, the third
            sentence is not admitted.

       27.5. As to the fourth sentence:


                                              16
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 18 of 116



              (1)     It is admitted that in 2013 Ms Touré was cooperating with US
                      authorities.

              (2)     Paragraph 103 is addressed below.

              (3)     Save as set out above, the fourth sentence is not admitted.

 Pentler and its principals

 28.   As to paragraph 30:

       28.1. It is denied (for the reasons set out below)                          vehicle
              which                      her 5% interest
              held an interest in BSGR BVI or any interest in Pentler.

       28.2. It is not admitted that Mr Noy is French or that Mr Lev Ran is South African. Mr
              Struik understands from their evidence in the Arbitration that both are Israeli.

       28.3. Save as set out above, paragraph 30 is admitted.

 Mr Boutros

 29.   As to paragraph 31:

       29.1. Mr Struik met Mr Boutros a few times and knew that he was a businessman who
              supplied various goods to the project, such as generators, air conditioning units,
              satellite dishes and some mining equipment. Mr Struik did not know of LMS, or
              that this was the n
              referred to by the Claimants. Mr Struik did not have any dealings with Mr
              Boutros (or with LMS) beyond occasionally bumping into Mr Boutros on site. Mr
              Struik therefore pleads to paragraph 31 on the basis of the documents and of
              information from Mr Tchelet and Mr Avidan.

       29.2. As to the first sentence:

              (1)                                           owned and controlled

              (2)     Mr Boutros was a Lebanese businessman who was an owner of, and
                      had some control over, LMS.


                                                17
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 19 of 116



     29.3. As to the second sentence:

           (1)      In 2009/10, the BSGR Group paid sums in excess of US$5 million to
                    LMS (and/or
                    Sidibe). It is not admitted that these payments constituted payments
                    into

           (2)      It is denied that those sums were paid by the BSGR Group purportedly
                    by way of various consultancy payments   Mr Struik understands from Mr
                    Avidan that the sums were paid for goods and services provided by
                    LMS, Mr Boutros and/or Mr Sidibe.

           (3)      In particular,
                    LMS entered into a Subcontracting and Service Provision Agreement
                    with BSGR ProjectCo in 2008, pursuant to which LMS was engaged to
                    supply various goods and services to BSGR ProjectCo. Mr Struik
                    understands from Mr Avidan that he regarded this contract as having
                    formalised a relationship which was already in place from about 2006


                    manager.

     29.4. As to the third sentence:

           (1)      It is denied that money was paid by the BSGR Group to LMS for the
                    purpose of paying bribes (whether to Mme Touré or anybody else).

           (2)      The vague allegation that monies paid to LMS were to be used to pay
                    bribes is not properly included within a section of the Particulars of
                    Claim that purports simply to identify other key companies and
                    individuals.

           (3)      In any event, as to the alleged bribe identified by the Claimants (and as
                    set out in more detail below), Mr Struik understands from Mr Avidan
                    that BSGR paid US$998,000 to LMS as part of a genuine transaction for
                    earthmoving machinery. If (which is not admitted) Mr Boutros
                    thereafter directed any payment of those monies to Mme Touré, that
                    payment was not made by or on behalf of the BSGR Group.

                                             18
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 20 of 116



       29.5. Save as set out above, paragraph 31 is denied.

 Mr Thiam

 30.   As to paragraph 32:

       30.1. The first and second sentences are admitted.

       30.2. As to the third sentence:

             (1)      As Minister of Mines and by way of a letter dated 5 May 2009, Mr
                      Thiam provided confirmation on behalf of the newly formed GoG that
                      (as was the case) the Mining Licences were valid.

             (2)      The allegation that Mr Thiam received bribes of US$5 million is not
                      properly included within a section of the Particulars of Claim that
                      purports simply to identify other key companies and individuals.

             (3)      In any event, as set out in more detail below, BSGR did make a payment
                      of over US$5 million to a Mozambican company called Companhia
                      Carvoeira de Samoa Limitada      CCS    but (a) this was not a payment to
                      Mr Thiam personally; and (b) it was made for a legitimate purpose and
                                bribe

       30.3. As to the fourth sentence:

             (1)      The needless repetition of the allegation made in the third sentence is
                      noted. Paragraph 30.2 above is repeated.

             (2)      It is admitted that Mr Thiam is serving a seven-year sentence in the
                      United States for laundering bribes paid to him by companies
                      unconnected to the BSGR Group. The relevance of that conviction is
                      denied.

             (3)      It is not admitted (if it is alleged) that Mr Thiam in fact received or
                      laundered any bribes paid to him by companies unconnected to the
                      BSGR Group. If it is so alleged, Mr Struik will, if necessary, rely on the
                      rule in Hollington v Hewthorn [1943] K.B. 587 to render inadmissible the


                                               19
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 21 of 116



                       contents of the judgment of the US Court in relation to Mr Thiam.

       30.4. Save as set out above, paragraph 32 is denied.

                             SECTION B: THE MINING LICENCES

 Introduction: Guinea and Simandou

 31.   Save that part of the Simandou range is located in the Kankan region of Guinea,
       paragraphs 33 to 35 are admitted.

 The grant of the Mining Licences to the BSGR Group

 32.   As to paragraph 36:

       32.1.                                                                            formally
                                                                                the 1995 Mining
               Code     he first sentence is admitted. All mining titles from time to time granted
               to the BSGR Group, and all titles granted to other persons at all relevant times,
               were governed by the 1995 Mining Code.

       32.2. As to the second sentence and its sub-paragraphs:

               (1)     A person could not explore for iron ore without a prospecting permit
                                                           research licence

               (2)     To mine for iron ore, a person needed either an operating permit or a
                       mining concession.

               (3)     Further, by reason of the 1995 Mining Code:

                       (a)   The constitutive order for a prospecting permit would set a
                             minimum programme of work which the holder had to carry out
                             while the permit was in effect (article 35).

                       (b)   The holder of a prospecting permit had to start prospecting work
                             within six months after the permit was issued and continue it
                             diligently and according to recognised standards (article 35).

                       (c)   A

                                                 20
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 22 of 116



                             prospecting permit could be renewed twice, for a maximum
                             period of two years each time, and on the same conditions as
                             before (article 30).

                      (d)    A prospecting permit would be renewed automatically by
                             operation of law if the holder had met all his obligations and his
                             application for renewal set out a minimum programme of work
                             building on the results of the preceding period (article 30).

                      (e)    With each renewal, the area of a prospecting permit was reduced
                             by half (article 30).

                      (f)    A mining concession could only be issued where one or more
                             deposits had been discovered and on evidence duly constituted
                             by a feasibility study (article 41).

                      (g)    A mining concession would be issued by decree on the
                             recommendation of the Minister of Mines and was subject to
                             (inter alia) the conditions set out in a mining agreement (article
                             43).

                      (h)    A mining agreement would define the rights and obligations of
                             the parties and set out the legal, financial, tax and social
                             conditions that would govern the mining operation for the
                             duration of the agreement (article 11).

                      (i)    Mining titles were always issued subject to existing rights (article
                             47).

             (4)                                          typically needed
                      and, save as set out above, the second sentence and its sub-paragraphs
                      are not admitted.

 33.   As to paragraph 37:

       33.1. The first sentence is admitted.

       33.2. As to the second sentence, it is admitted that the Mining Licences were granted


                                                     21
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 23 of 116



          and that Rio Tinto ProjectCo had previously held rights over SB1 and SB2.

     33.3. The second sentence, the sub-paragraphs and further paragraphs in the
                                                                                           the
          existence of certain rights or interests of the Rio Tinto Group.

          (1)                                                                    . If (which is
                   unclear) the Claimants use that word to imply that any of the BSGR


                   otherwise inappropriate, that implication is denied.

          (2)      As pleaded in paragraphs 33.8 to 33.11 below, by the time the Mining
                   Licences were granted to BSGR ProjectCo, Rio Tinto ProjectCo no longer
                   held any rights in respect of SB1 and SB2. Those rights had been
                   legitimately removed by and at the initiative of the GoG, due to the
                                                   Group had failed to take sufficient action
                   in pursuance of those rights.

     33.4. Save that it is not admitted that the base convention     extend[ed] the validity of
          the renewed prospecting permits until 30 May 2006, paragraph 37.1 is admitted.

     33.5. Paragraph 37.2 is admitted.

     33.6. As to paragraph 37.3:

          (1)      The first sentence is admitted. Mr Struik will refer to the February 2006
                   MoU at trial for its full terms, meaning and effect.

          (2)      As to the second sentence:

                   (a)   It is admitted that the February 2006 MoU (i) made provision in
                         relation to the BSGR Group carrying out of a 30-month feasibility
                         study in respect of the areas identified by the Claimants; and (ii)
                         contemplated the potential grant of mining concessions in due
                         course, subject to the 1995 Mining Code.

                   (b)   However, the conduct of the 30-month feasibility study in respect
                         of the relevant area, which included SB1 and SB2, was premised


                                             22
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 24 of 116



                         on the grant of a prospecting permit to BSGR BVI or BSGR
                         ProjectCo in respect of that area (see clause 1.2). At that time, no
                         company within the BSGR Group held a prospecting permit in
                         respect of SB1 or SB2.

                   (c)   Moreover, (i) the GoG was at all relevant times dissatisfied and


                         considered it conceivable that its rights in relation to SB1 and SB2
                         might cease in the future; and (ii) the relevant BSGR Group entity


                         rights in respect of SB1 and SB2 in the event that they ceased to be
                         held by the Rio Tinto Group and became available.

                   (d)   Save as set out above, the second sentence is denied.

          (3)      As to the third sentence, it is admitted that the February 2006 MoU
                                                                                  have been
                   addressed above. Paragraph 33.6(2)(c) above is repeated.

     33.7. Paragraph 37.4 is admitted. The Rio Tinto Concessions were granted subject to
          the 1995 Mining Code, including its provisions in relation to the revocation of
          such rights. A mining concession could be revoked, among other things:

          (1)      Where the prospecting, operation or development period was
                   suspended for more than six months in the case of explorations or more
                   than eighteen months in the case of operations, or was severely
                   restricted without legitimate grounds and in such a way as to be
                   detrimental to the public interest; and

          (2)      For violations of one of the provisions of the 1995 Mining Code.

     33.8. Paragraph 37.5 is admitted. Paragraph 33.6(2)(c) above is repeated.

     33.9. As to paragraph 37.6:

          (1)      The first sentence is admitted.

          (2)      Save that the July 2008 Decree was concerned with Rio Tinto ProjectCo,


                                            23
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 25 of 116



                                  Rio Tinto
                   summary of the July 2008 Decree.

          (3)      Further, the July 2008 Decree was lawful. The reasons for the revocation


                   GoG to Rio Tinto ProjectCo dated 22 May 2008 and 30 July 2008. The
                   true position, as reflected in those letters, was that:

                   (a)   Rio Tinto ProjectCo had not submitted a feasibility study prior to
                         grant of the concession or subsequently.

                   (b)   The base convention and mining concession purported to confer
                         on Rio Tinto ProjectCo continuing long-term prospecting rights
                         without obliging it to make an investment decision regarding
                         mining operations.

                   (c)   Taken together, the concession and convention constituted a




                         so as to increase State revenues.

                   (d)   Over the course of 11 years, Rio Tinto ProjectCo had only engaged
                         in limited prospecting activities, and only over a limited part of its
                         holdings. Such delay in bringing its mining project into operation
                         was a breach of the legal undertakings linked to the grant of the
                         mining concession.

     33.10. Paragraph 37.7 is admitted.

     33.11. Paragraph 37.8 is admitted. Further:

          (1)      Between July and October 2008, the GoG afforded Rio Tinto ProjectCo
                   the opportunity to submit, among other things, a feasibility study and
                   retrocession plan indicating which 50% of the area covered by its
                   concession it proposed to give up.

          (2)      Rio Tinto ProjectCo did not submit either a feasibility study or a realistic
                   retrocession plan which complied

                                              24
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 26 of 116



                      Accordingly, on or about 4 December 2008 Rio Tinto ProjectCo was
                      required to cede SB1 and SB2.

        33.12. Paragraphs 37.9 and 37.10 are admitted.

       SECTION C: HOW THE MINING LICENCES WERE OBTAINED BY THE BSGR
                                 GROUP BETWEEN 2005-2008

 C1     The BSGR Group is introduced to Guinea

 34.    As to paragraph 38:

        34.1. Save as set out below, the first sentence is denied. The Pentler Principals did not
             introduce the BSGR G                    possibility of acquiring mining licences in the
             Simandou region           , the Pentler Principals introduced the BSGR Group to
             Guinea on the basis that the country offered possible mining opportunities, no
             more.

        34.2. Save that it is admitted that Mr IS Touré was the half-brother of Mme Touré,
             paragraph 38.1 is not admitted.

        34.3. Save that it is admitted that Mr Oron met with Mr Souaré, then Minister of
             Mines, on or about 20 July 2005, paragraph 38.2 is not admitted. It was at this
             meeting that Mr Oron learned, on behalf of the BSGR Group, that there was an
             opportunity to be involved in exploring and potentially mining for iron ore in
             the Simandou region.

        34.4. Paragraph 38.3 is admitted. Further:

             (1)      Mr Struik made two or three visits to the CPDM on this trip. Mr Cilins
                      accompanied Mr Struik to the CPDM to translate because Mr Struik was
                      not fluent in French. Mr Cilins took no substantive part in the
                      discussions that Mr Struik had with the CPDM about mining.

             (2)      During one of these visits to the CPDM, Mr Struik discovered that
                      rights over Simandou North and Simandou South were available and


                      Simandou region.


                                                25
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 27 of 116



       34.5. Save that it is denied that BSGR suggested that Pentler be purchased, paragraph
             38.4 is admitted. In fact, Mr Struik                                         in the
             Arbitration that:

             (1)      The decision to acquire a corporate vehicle for their Guinean affairs was
                      made by the Pentler Principals, independently of BSGR.

             (2)      The only link with BSGR was that, upon learning that the Pentler
                      Principals wanted a corporate vehicle for their Guinean affairs, Mr Oron
                      suggested that Onyx might have an off-the-shelf company they could
                      use.

       34.6. Paragraph 38.5 is denied. The limited assistance these persons provided to the
             BSGR Group is addressed below.

 C2    The alleged involvement of Pentler, Mr Cilins, Mme Touré et al

 35.   Save as set out below, paragraphs 39 to 42 are not admitted. Despite the seriousness of
       the allegations made by the Claimants, these paragraphs are vague and embarrassing
       for want of particularity. Further:

       35.1. In circumstances where the Claimants do not even consider they can actually
                                                                     were present at the alleged
             meeting, let alone who was present (instead equivocally asserting that they were
                       there), that allegation is denied and should be struck out.

       35.2. For the avoidance of doubt, Mr Struik has not at any relevant time believed or
                                                    representative of BSGR
             alleged either on behalf of the BSGR Group or at all.

 36.   Paragraph 43 is admitted.

 37.   As to paragraph 44:

       37.1. Save that the date on which BSGR ProjectCo was incorporated is not admitted,
             the first sentence is admitted.

       37.2. As to the second sentence:


                                               26
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 28 of 116



             (1)      It is admitted that from about April 2006, Mr Struik was principally
                      responsible for running the BSGR                              such as it
                      was,                            help
                      logistical and administrative in nature.

             (2)
                      arrival of Mr Avidan and performed day-to-day tasks such as opening
                      local bank accounts, procuring vehicles, and assisting in the process of
                      hiring security and domestic staff.

             (3)
                      Mr Cilins continued to provide some similar assistance to the business
                      in Guinea for a brief period. In particular, he assisted Mr Avidan in


                      office equipment and hiring staff. On one occasion Mr Cilins arranged a
                      meeting at the CPDM which Mr Avidan and Mr Struik attended, but in
                      which Mr Cilins played no substantive part. However, since Mr Avidan
                      was himself fluent in French, it quickly became apparent that Mr Cilins
                      no longer had a role to play in the business. Mr Cilin



       37.3. The third sentence is admitted.

       37.4. As to the fourth sentence:

             (1)      It is denied that the BSGR Group employed Mr IS Touré from about
                      February 2006. He was employed from about April 2006, occasionally
                      and on a temporary basis, to assist in finding local staff. Mr Avidan
                      subsequently made Mr

             (2)      It is admitted that Mr
                      director of external relations in about January 2007.

       37.5. Save as set out above, paragraph 44 is denied.

 38.   As to paragraph 45:

       38.1. The first sentence is denied. In fact:

                                                 27
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 29 of 116



            (1)        On the day that the
                       Guinea,                                   press conference
                       the BSGR Grou                         .

            (2)        During that meeting, Mr Struik gave a presentation to a number of
                       government officials, representatives of Ministries, the CPDM and
                       journalists setting out the BSGR G
                       North and South. Mr Cilins translated for him. Mr Oron, Mr Avidan,
                       and Mr IS Touré were also present.

       38.2. The second sentence is admitted. Mme Touré was one of around 100 people who
            attended that event. Mr Struik does not know who invited her. He understands
            from Mr Avidan that it is likely she was invited by her business partner, Mr
            Cilins.

 39.   Paragraph 46 is admitted.

 40.   Paragraph 47 is admitted. Paragraph 33.6(2)(c) above is repeated.

 41.   Save for para
       paragraph 48 is based on information from Mr Avidan:

       41.1. As to the first sentence of the opening paragraph, it is admitted that Mr Avidan
            met with Mr Kanté, then Minister for Mines, in around August or September
                                                                                    Mr IS Touré
            accompanied Mr Avidan but played no substantive part in the meeting (or the
            meeting referred to in paragraph 48.1).

       41.2. As to the second sentence of the opening paragraph                          further
            meetings (identified in the sub-paragraphs) are addressed below.

       41.3. As to paragraph 48.1:

            (1)        As to the first sentence:

                       (a)   It is admitted that Mr Avidan and Mr IS Touré met with President
                             Conté and Mr Kanté in about August or September 2007.



                                                   28
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 30 of 116



                   (b)                                               summoned
                         that meeting.

                   (c)
                         desire to obtain mining permits over SB1 and SB2
                         understands from Mr Avidan that the purpose of the meeting was
                         to provide the President and Minister with an update on the


                         South blocks, and in particular Zogota. SB1 and SB2, and the Rio
                                                     in relation thereto, came up in
                         conversation, at which point Mr Avidan mentioned that the BSGR
                         Group would be interested in obtaining rights over SB1 and SB2


                         of first refusal under the February 2006 MoU.

          (2)      The second and third sentences are not admitted, save that it is
                   admitted that Mr Kanté and President Conté had an exchange to the
                   effect alleged.

     41.4. Paragraph 48.2 is denied. No such meeting occurred as alleged or at all. Mr
          Avidan and Mr IS Touré never visited Mr Kanté                    insisted on the
          transfer of rights over SB1 and SB2

     41.5. As to paragraph 48.3:

          (1)      Sometime in 2007 or 2008, on a Tuesday night at about 10pm, President
                   Conté invited Mr Avidan and Mr Struik to the Presidential Palace in
                   Conakry.

          (2)      When they arrived they were shown into a room where President Conté
                   was, to their surprise, accompanied by Mme Touré. They were
                   watching football on television. The President asked Mr Avidan and Mr
                   Struik                                        North and South was
                   progressing. He asked whether BSGR was serious about Zogota or
                   whether they would delay like Rio Tinto.

          (3)      At one point Mme Touré interrupted President Conté while he was

                                                29
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 31 of 116



                      asking questions.

             (4)      President Conté reacted angrily and told her to shut up and not to
                      interfere in his business (or words to that effect). Mme Touré was
                      otherwise silent during the meeting.

             (5)      Save as set out above, paragraph 48.3 is denied.

       41.6. Paragraphs 48.4 to 48.6 are not admitted.

       41.7. Save that it is admitted that Mr Bangoura was engaged by the BSGR Group at
             around that time (probably as chief of security, rather than a security guard, as
             he was promoted to this position at around this time), paragraph 48.7 is denied.
             No such meeting occurred at any time.

 42.   Mr Struik responds to paragraph 49 on the basis of information from Mr Avidan:

       42.1. The first sentence is denied.

             (1)                                       have been addressed above.

             (2)      As pleaded at paragraph 46.1 below, BSGR ProjectCo did not enter into
                      the 2008 Matinda Contracts.

       42.2. As to paragraph 49.1(a):

             (1)      It is admitted that Mr Steinmetz and Mr Avidan met President Conté in
                      the grounds of the Presidential Palace in about April 2008. Mr IS Touré
                      accompanied them, but he played no substantive part in the meeting.
                      Mme Touré did not attend this meeting.

             (2)      It is denied, if it is alleged, that Mr Soumah was present throughout that
                      meeting. He joined briefly at the end. It is admitted that the President
                      i

             (3)      I                      intercession
                      of any kind. Indeed, paragraph 49.1(a) fails to disclose any such
                      intercession on her part.



                                                  30
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 32 of 116



       42.3. As to paragraph 49.1(b), it is denied that the meeting, and accordingly any
              intercession                                  occurred. It is not admitted whether
            the alleged order was given.

       42.4. Paragraph 49.1(c) is admitted. It is unclear whether the Claimants allege any


            paragraphs 49.1(c)(i) and (ii). Pending proper particulars, it is denied that there
            was any such link.

       42.5. Save as set out above, paragraph 49.1 is denied.

       42.6. Paragraph 49.2 is admitted. Paragraphs 33.9 to 33.11 above are repeated.

       42.7. Paragraph 49.3 is not admitted.

       42.8. As to paragraph 49.4:

            (1)       Save that the application also sought rights in respect of SB3, the first
                      sentence is admitted. It is denied (if it is alleged) that Mme Touré was
                      present at the meeting.

            (2)       It is denied that the meeting was arranged by Mme Touré as alleged in
                      the second sentence. The basis for the purported inference is not
                      explained or understood. The meeting was in fact arranged by Mr
                      Avidan and Mr IS Touré.

            (3)       The third sentence is not admitted.

       42.9. Paragraphs 49.5 to 49.7 are admitted. Paragraphs 33.9 to 33.11 above are
            repeated.

 C3    Alleged payments to the Pentler Principals, Mr IS Touré and Mme Touré

 43.   As to paragraph 50:

       43.1. The Claimants have failed properly to explain the nature or basis of the alleged
              need           part of the BSGR Group to remunerate the Pentler Principals.
            Pending proper particulars, the first sentence is not admitted.



                                                31
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 33 of 116



       43.2. The Claimants have also failed properly to explain why the                      needed
             a vehicle                                                the individuals identified in
             the second sentence. Pending proper particulars, the second sentence is denied.

       43.3. Further, and in any event, on the basis of his own knowledge and information
             from others, and as pleaded further below, Mr Struik believes that the BSGR
             Group did not, and did not have any need to, disguise payments or make bribes
             as alleged or at all.

 44.   As to paragraph 51:

       44.1. It is denied that any steps were taken in order to fulfil the alleged ends identified
             in paragraph 50. Paragraph 43 above is repeated.

       44.2. It is admitted that the Pentler Principals purchased Pentler from Onyx on or
             around 14 February 2006. Paragraph 34.5 above is repeated.

       44.3. As to paragraph 51.1:

             (1)         Mr Struik will refer to the letter dated 14 February 2006 at trial for its
                         full terms, meaning and effect. Mr Struik signed this letter on the
                         instructions of Mr Oron, who had negotiated the agreement with Mr


                         milestones and timeframes appended to the letter.

             (2)         It is denied                                             in return for the
                         assistance that Pentler (and the Pentler Principals) had provided and would


                         The letter does not so provide.

             (3)
                                   stated recollection of what he had been told by Mr Oron, the
                         17.65% interest was granted in order to reward the Pentler Principals for
                         introducing the BSGR Group to Guinea and its mining opportunities
                         generally.

             (4)         While the letter recorded that success fees were payable for services
                         rendered in connection with achieving certain milestones related to the

                                                  32
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 34 of 116



                    Simandou Iron Ore Project
                   for any services that had already been provided.

          (5)      The services that were provided by Pentler and the Pentler Principals
                   were in fact limited in their scope. They (a) introduced the BSGR Group
                   to Guinea (see paragraph 44.3(3) above); and (b) provided logistical and
                   administrative assistance to Mr Struik (mainly through Mr Cilins) prior
                   to the arrival of Mr Avidan in Guinea, and continued to provide similar
                   services to the business for a short time after his arrival (see paragraph
                   37.2 above). Further, Mr Struik understands from Mr Avidan that
                   neither Pentler nor the Pentler Principals provided assistance with
                   respect to the grant of rights over SB1 and SB2 thereafter. Mr Struik
                   understood the benefits provided under the agreement in substance to


                   BSGR Group to Guinea.

          (6)      Save as set out above, paragraph 51.1 is admitted.

     44.4. As to paragraph 51.2:

          (1)      Mr Struik had no involvement in and has no direct knowledge of the
                   making of any of the three agreements. He pleads to them below on the
                   basis of the documents and the evidence in the Arbitration. He will also
                   refer to them at trial for their full terms, meaning and effect.

          (2)                                           in turn
                   between the BSGR-Pentler Milestone Agreement and the agreements
                   pleaded in the sub-paragraphs is not admitted.

     44.5. As to paragraphs 51.2(a) and (b):

          (1)      The existence of the documents identified in paragraphs 51.2(a) and (b)
                   is admitted. Their validity or legal effect is not admitted. All references
                   to the Pentler-Bah Agreement and the Pentler-Daou Agreement
                   (including admissions or non-admissions in respect thereof) are subject
                   to the foregoing non-admission.



                                               33
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 35 of 116



          (2)      Those documents provided for payment, upon certain milestones being
                   achieved, for their services, counsel, and assistance in the development of a
                   project for the exploration and exploitation of the SIMANDOU iron deposit in


                   two stages, the first concerning Simandou North and South and the
                   second SB1 and SB2.

          (3)      Mr Struik                                             in the Arbitration that
                   the purpose of these agreements was for Pentler to reward Mr Bah, Mr
                   Daou and Mr IS Touré for introductions that they had made and as
                   payment for assistance provided to Pentler on the ground in Guinea,
                   not for the purposes alleged at paragraph 50.

     44.6. As to paragraph 51.2(c):

          (1)      It is admitted that there is a memorandum of understanding dated 20
                   February 2006, apparently concluded by Pentler and Mme Touré. Its
                   validity or legal effect is not admitted. All references to the Touré MoU
                   (including admissions or non-admissions in respect thereof) are subject
                   to the foregoing non-admission.

          (2)      The Touré MoU purported to provide that Mme Touré might receive a
                   33.3% interest in Pentler, upon (a) the establishment of a partially state-
                   owned company to develop and exploit part of the Simandou iron ore
                   deposits, and (b)                                    the mining rights for the
                   operation of the mining area of SIMAND        .

          (3)                                                                       which were
                   the subject of the Pentler-Bah and Pentler-Daou Agreements.

          (4)      It is admitted that, insofar as Pentler held a 17.65% interest in BSGR BVI
                   at the time of transfer, such an interest would roughly equate to a 5%
                   indirect interest in BSGR BVI (in fact around 5.88%).

          (5)      It is denied that the document provided for this interest to be
                                                   in connection with her assistance in obtaining
                   the same mining licences                merely described Mme Touré as a

                                              34
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 36 of 116



                    local partner
                   above.

          (6)
                   Arbitration, and also on the basis of his own knowledge in the case of
                   paragraph (c) below, that:

                   (a)   Mme Touré never in fact received an interest in Pentler, nor did
                         she ever become entitled to one under the Touré MoU since the
                         conditions precedent were never met.

                   (b)   The Touré MoU was entered into by Pentler at the behest of Mr
                         Bah and Mr IS Touré. Pentler had originally envisaged granting a
                         shareholding to them in Pentler for the same reasons as the
                         milestone agreement, but they requested that their shareholding
                         be given to Mme Touré instead. Pentler considered this to be a
                         matter for them, and so agreed to do this.

                   (c)   Mme Touré had no involvement in the granting of exploration
                         permits to the BSGR Group in February 2006 or in the negotiation
                         or signing of the February 2006 MoU.

          (7)      Save as set out above, paragraph 51.2(c) is denied.

     44.7. As to paragraph 51.3:

          (1)      The first sentence is admitted.

          (2)      Subject to paragraphs 44.5 and 44.6 above, the second sentence of the
                   opening paragraph and paragraphs 51.3(a) to (c) are admitted.

          (3)      As to paragraph 51.3(d):

                   (a)   The first sentence is not admitted.

                   (b)   The second sentence is insufficiently particularised and is denied.
                                                          o such payment was made or
                         procured to be made by BSGR BVI, whether to Pentler, Mr Bah,


                                              35
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 37 of 116



                         Mr IS Touré or Mr Daou.

                   (c)   Further (i)                        in the Arbitration refers to Pentler
                         having made payment of US$425,000 to Mr Bah and Mr IS Touré;
                         and (ii) the allegation (made by Mr Bah) of a payment made in
                         cash (by Mr Oron in the presence of Mr Struik) is false and was
                         fabricated years after the event to extort money from the BSGR
                         Group.

     44.8. Save that the Claimants have not accurately quoted from the BSGR-Pentler
          Services Agreement (in that the agreement in fact provided for Pentler to offer
                         its deal flow in the mining, infrastructure, engineering and
          telecommunications sector                  deal flow in the mining sector ), paragraph
          51.4 is admitted. This provision in the BSGR-Pentler Services Agreement
          accurately reflected the fact that the relationship between the BSGR Group and
          Pentler was not intended to be limited to mining in Guinea. Pentler and the
          Pentler Principals would and did, from time to time, advise the BSGR Group of
          other opportunities (including mining opportunities in other African countries).

     44.9. Save that it is not admitted that payment was made on 6 March 2006, paragraph
          51.5 is admitted. Mr Struik understands from Mr Tchelet that this payment was
          approved by Mr Oron and made on his instructions, and that, as Mr Oron told
          Mr Tchelet, the invoices were rendered in respect of costs incurred by the Pentler
          Principals in procuring local legal advice and organising the logistics of the
          negotiations on behalf of the BSGR Group.

     44.10. As to paragraph 51.6:

          (1)      The first sentence is admitted.

          (2)      As to the second sentence, it is admitted that Pentler did not transfer
                   33.3% of its shares to Mme Touré pursuant to the Touré MoU.

          (3)      The allegation that Pentler and the Pentler               treated Mme Touré
                                            or as entitled to a shareholding is too vague
                   properly to be answered. Pending proper particulars, it is not admitted.
                   According to the terms of the Touré MoU itself, she did not become

                                            36
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 38 of 116



                     entitled to a shareholding at any time.

            (4)      The third sentence is admitted.

       44.11. As to paragraph 51.7:

            (1)      A company related to BSGR (BSGR Treasury) but not BSGR itself paid
                     Pentler (for the benefit of the Pentler Principals) the sum of US$250,000
                     in May 2006. This was by way of a payment to one of the Pentler
                                 associated companies, FMA International Trading.

            (2)      It is admitted that the fee was stated in the invoice raised by FMA to be
                           assistance and consulting for the acceptance of bauxite permits in
                     Republic of Guinea   That description was incorrect.

            (3)      The fee was in fact part of a milestone and reward payment made to
                     Pentler under the BSGR-Pentler Milestone Agreement, and therefore
                                                                                        rather
                     than being related to any specific work by Pentler related to bauxite
                     permits or the Simandou iron ore project.

            (4)                                     work on the Simandou iron ore project
                     Claimants allege that the Pentler Principals did. The limited work they
                     actually carried out for the BSGR Group beyond the introduction they
                     made is set out above.

       44.12. Save as set out above, paragraph 51 is denied.

 45.   The allegations made in paragraph 52 are largely repetitious of allegations made
       elsewhere in the Particulars of Claim and have been addressed by Mr Struik above.
       Without prejudice to the foregoing:

       45.1. As to the second sentence of paragraph 52.3, it is admitted that Mr Cilins
            received a monthly stipend of US$10,000 from about January 2006 to July 2006.
            This was payment for logistical and administrative assistance which Mr Cilins
            provided to Mr Struik in Guinea prior to the arrival of Mr Avidan.

       45.2. Save as set out more generally above, paragraph 52 is denied.


                                               37
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 39 of 116



 46.   Save that it is not admitted whether Matinda was owned or controlled by Mme Touré,
       paragraph 53 is denied. Further:

       46.1. Mr Struik understands from Mr Avidan that he (Mr Avidan) did not sign the so-
             called 2008 Matinda Contracts. They are forgeries which have been used by Mme
             Touré in attempts to extort money from the BSGR Group. One such attempt was
             made by letter dated 8 June 2010 (a spurious claim that was unequivocally
             withdrawn on 23 June 2010).

       46.2. In any event, at all material times, Mr Struik had no knowledge of the so-called
             2008 Matinda Contracts.

 47.   Paragraph 54 is admitted. Mr Struik will refer to the Pentler SPA at trial for its full
       terms, meaning and effect.

 48.   Paragraph 55 is admitted.

 49.   As to paragraph 56:

       49.1. The existence of the                 is admitted. It is further admitted that the
              affidavit                                     the Claimants. It is not admitted that
                  affidavit

       49.2. It is denied, if it be alleged, that the contents        affidavit were true, or that
                                                          BSGR
             Mme Touré. Indeed, the affidavit                                       and annulled
                                                         8 June 2010 and 30 July 2010.

       49.3. Save as set out above, paragraph 56 is not admitted.

 50.   As to paragraph 57:

       50.1. As to the purported reservation of rights in footnote 4, the Claimants have no
             rights to reserve save for the ordinary rights of any litigant to apply to amend a
             statement of case under the CPR, which rights are subject to strict rules relating
             to limitation.

       50.2. As to paragraph 57.1:


                                                 38
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 40 of 116



          (1)      The existence of the Matilda Invoice is admitted. Its validity is not
                   admitted.

          (2)      At all material times, Mr Struik had no knowledge of the Matilda
                   Invoice     or   the      underlying   transaction   between      LMS   and
                   Matilda/Matinda, or whether and at what times Matilda & Co, Matinda
                   or Mme Touré operated in the provision of heavy machinery or came to
                   do so.

          (3)      I                                                       Matilda
                                                             Matinda       Struik understands
                   that the invoice was issued to LMS.

     50.3. Paragraph 57.2 is admitted. Mr Struik understands from Mr Tchelet that he
          emphasised the banking details to ensure that (a) no mistake was made, and (b)
          the sum of US$1.3 million was paid to the correct account. There was nothing
          wrong or improper in him doing so (and it is noted that the Claimants have not
          sought to allege that there was).

     50.4. Paragraph 57.3 is admitted, save that the payment was made by BSGR Treasury
          Services Limited, not BSG Capital Markets PCC.

     50.5. As to paragraph 57.4:

          (1)      The first sentence is admitted. The invoice related to the sale of a
                   generator for US$40,000 and Caterpillar equipment.

          (2)      It is denied that the i                sham                         to be in
                   respect of the stated items.

          (3)      Mr Struik pleads to points (i) and (ii) on the basis of information from
                   Mr Avidan:

                   (a)   It is denied that there was no sale of, or intention to sell, such


                         supplier in Guinea for machinery and various other equipment.

                   (b)   This type of machinery was generally required to clear debris and


                                                39
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 41 of 116



                      construct roads. At least 20 Caterpillar diggers and extractors had


                      earthmoving equipment was supplied by Mr Boutros/LMS,



                (c)   Mr Avidan placed an order for the machinery with Mr Boutros
                      and Mr Boutros sourced it through his company LMS. Mr Boutros
                      then requested urgent payment from the BSGR Group for the total
                      sum of US$1.3 million for this machinery and a generator. Mr
                      Avidan in turn asked the BSGR Group to make the payment,
                      which it did. LMS duly invoiced the BSGR Group for this sale in
                      the appropriate sum. This was a legitimate sale of earthmoving
                      equipment which was needed, ordered, paid for, and delivered
                      (probably to Zogota or SB2, Mr Avidan cannot now recall).

         (4)    As to point (iii):

                (a)   It is admitted that the payment instruction was given the day
                      before the invoice was provided and that the payment instruction
                                                                  .

                (b)   It is denied that these facts indicate that the invoice was a sham or
                      (if it is alleged) that any wrongdoing occurred or was known by
                      Mr Struik to have occurred.

                (c)   As for the timing of the invoice and the payment, Mr Struik
                      understands from Mr Tchelet and Mr Avidan that, although it
                      was typical for documentation to be provided prior to payment,
                      that was not an invariable practice. Mr Avidan would from time
                      to time contact Mr Tchelet to arrange payment before an invoice
                      was rendered. However, supporting documentation would be
                      provided afterward (as occurred in this case).

                (d)   Mr Struik understands from Mr Avidan that it was not
                      uncommon that equipment would need to be purchased urgently
                      so that it could be transported to the relevant site with a particular


                                          40
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 42 of 116



                          shipment. There would be a significant cost to the project if work
                          was unable to be done because the necessary equipment was not


                          situation from arising. Such urgency could also arise because Mr
                          Avidan was only in Conakry for a short time (much of his time
                          being spent in the field). He would therefore need to purchase
                          important equipment, and organise payment, at pace. It was for
                          these reasons that he would sometimes ask for a payment to be
                          approved on the basis of a quote agreed with the relevant supplier
                          (principally LMS) with an invoice to follow.

                    (e)   As for the description in the payment instruction, Mr Struik
                          understands from Mr Tchelet that this was a generic description,
                          only used due to the lack of documentation. LMS and Mr Boutros
                          were, and were known to the BSGR Group as, among other
                          things, a supplier of earthworks and construction services to the
                          project in Guinea.
                          are as set out at paragraph 29.1 above.

           (5)      Save as set out above, paragraph 57.4 is admitted.

     50.6. Paragraph 57.5 is not admitted.

     50.7. As to paragraph 57.6, the existence of the further invoice is admitted. Its validity
           is not admitted. Paragraph 50.2(2) above is repeated, making changes where
           necessary and appropriate.

     50.8. As to paragraph 57.7:

           (1)      It is admitted that Mr Boutros issued instructions to his bank on 3
                    September 2009 for the payment of the US$998,000 to Mme Touré. It is
                    not admitted that the account to which payment was to be made was
                          personal account

           (2)      The second sentence is not admitted.

           (3)      The third sentence is admitted.


                                               41
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 43 of 116



       50.9. Save as set out above, paragraph 57 is not admitted.

 51.   The allegations made in paragraph 58 are essentially repetitious of allegations made
       elsewhere in the Particulars of Claim and have been addressed by Mr Struik above.
       Accordingly, save as set out more generally above, paragraph 58 is denied.

        SECTION D: 2009/10: HOW THE MINING LICENCES WERE CONFIRMED



 The Mining Licences are confirmed and renewed

 52.   As to paragraph 59:

       52.1. Save that the 10 June 2009 decision did not extend the period of validity of certain
             parts of the North and South Permits , paragraph 59.1 is admitted. By that decision
             the North and South Permits were renewed, in accordance with the 1995 Mining


             (     retrocede ) 50% of its area.

       52.2. As to paragraph 59.2:

             (1)       Save that the Base Convention was in fact signed on 16 December by Mr
                       Struik, Mr Avidan and Mr Thiam, the first and third sentences are
                       admitted.

             (2)       The second sentence of paragraph 59.2 is admitted as containing a
                       broad summary of certain terms of the Base Convention. Mr Struik will
                       refer to the Base Convention at trial for its full terms, meaning and
                       effect.

       52.3. Paragraph 59.3 is admitted.

 53.   Paragraph 60 is noted.

 Allegation that Mr Thiam acted for and was paid by the BSGR Group

 54.   Save that it is admitted that Mr Thiam resigned as Minister of Mines on 22 December
       2010, paragraph 61 is denied. Mr Thiam did not act as a consultant, adviser,
       intermediary and/or representative to the BSGR Group as alleged or at all. He was not

                                                  42
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 44 of 116



       promised or paid anything by the BSGR Group in return for any assistance

 55.   As to paragraph 62:

       55.1. It is denied that the matters set out in paragraph 62 support the allegations made
            by the Claimants in paragraph 61 (which are denied above).

       55.2. Paragraph 62.1
            the Arbitration that Mr Thiam met with a number of mining companies prior to
            his appointment as Minister of Mines in January 2009. He was, at that time,
            unfamiliar with the BSGR Group and the BSGR Group did not pay for Mr
                                                                             Group did not proceed
            because Mr Thiam fell ill. See paragraph 55.7(6) below.

       55.3. Paragraphs 62.2 to 62.4 are admitted.

       55.4. As to paragraph 62.5:

            (1)      The first sentence is admitted.

            (2)      Save that it is admitted that Lansana Kouyaté is a former Prime Minister
                     of Guinea, the second sentence is not admitted.

            (3)      The third sentence is too vague properly to be answered (in that certain
                     matters are said to be evidenced by unspecified emails and the precise
                     form of assistance said to have been given by Mr Thiam is unclear).
                     Pending proper particulars, it is denied. Without prejudice to the
                     foregoing:


                     (a)     As to point (i), it is admitted that Mr Thiam wrote a letter to the




                             exploration permits do not fall into the category of concessions subject to
                             review   The letter did not refer expressly to the validity of the
                             permits. Similarly, President Camara wrote a letter to Mr Gaddafi
                             on the same date assuring him that Libyan investment in Guinea
                             was invited and encouraged.


                                                  43
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 45 of 116



                   (b)
                         was intended to assist BSGR in its discussions with the LIA. These
                         were ordinary actions by pro-active political leaders seeking to
                         encourage investment in their country.


                   (c)   As to point (ii), it is admitted that Mr Thiam met with the
                         chairman of the LIA. However, Mr Struik understands from Mr
                                                                      that meeting took place
                         in Libya, not London. It is understood that the purpose of the
                         meeting was to reassure the chairman that the GoG was
                         supportive of Libyan investment (i.e. such investment generally,
                         not specifically in relation to BSGR). It is not admitted that Mr
                         Thiam reiterated the points made in his letter.


          (4)      As to the fourth sentence, it is denied that Mr Thiam took steps (i) or (if
                   he took it) (ii), or any other steps which were of assistance to the BSGR


                   intermediary and/or representative. He acted solely on behalf of the
                   GoG in his capacity as the Minister of Mines. The a                     the
                   content of the emails passing between Thiam and Steinmetz
                   only with Mr Thiam having acted on behalf of the BSGR Group is
                   embarrassing for want of particularity. Pending proper particulars, it is
                   denied.


          (5)      Save as set out above, paragraph 62.5 is denied.


     55.5. As to paragraph 62.6, paragraph 52.1 above is repeated.


     55.6. Save that it is admitted that Mr Thiam met with representatives of the CIC in
          Beijing in July 2009, paragraph 62.7 is not admitted.


     55.7. As to paragraph 62.8:


          (1)      It is admitted that Mr Thiam travelled to Israel and Hong Kong in
                   September 2009 and that the BSGR Group paid for his flights on around

                                            44
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 46 of 116



                25 November 2009.


         (2)    It is denied that in September 2009 BSGR was involved in negotiations
                with CIC or Baosteel. It was involved in negotiations at that time with
                Chinalco. Negotiations with Baosteel began only in around December
                2009 when the Chinalco negotiations fell through.


         (3)    It is denied that (a) Mr Thiam travel to Israel, or (b) the BSGR Group
                payment for his flight, was for the purpose of                 attend[ing]
                and/or assist[ing]       negotiations in which the BSGR Group was
                involved.




         (4)
                                                       , was for the purpose of Mr Thiam
                 attend[ing] and/or assist[ing] with
                Group was involved.


         (5)    In any event, even if that is what occurred (which is denied in respect of
                Israel and not admitted in respect of Hong Kong), this would not have
                been improper. The GoG was likely to play a key role in the project
                going forward (as any potential joint venture partner would appreciate).
                The Minister
                useful and proper purpose.


         (6)    Further, th
                     assistance
                It was standard (and a legitimate) practice for mining companies at
                times to pay for the flights of ministers and other GoG officials when
                they were invited to attend events abroad. In any event, there is no basis


                way a quid pro quo for corrupt assistance in relation to the grant,
                validation or extension of valuable mining rights, and none is pleaded.


                                         45
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 47 of 116



     55.8. Paragraph 62.9 is admitted.


     55.9. Mr Struik pleads to paragraph 62.10 on the basis of his own knowledge and
          information from Mr Avidan:


          (1)      As to the first sentence, it is denied that negotiation of the Base
                   Convention began on around 2 December 2009. The committee was
                   formally created by way of a decree made by Mr Thiam as the Minister
                   of Mines dated 1 December 2009. However, negotiation of the Base
                   Convention started around the time that the feasibility study was
                   submitted in November 2009.


          (2)      Negotiations between the BSGR Group and the GoG lasted until 16
                   December 2009, when the Base Convention was signed by the BSGR
                   Group and Mr Thiam, as set out in paragraph 52.2 above. Between 16
                   December 2009 and 21 December 2009, pending the final signature of
                   Captain Sandé, the finance minister, the fate of the Base Convention was
                   to some extent uncertain and the GoG continued to scrutinise and
                   debate the matter internally. Ultimately, on 21 December 2009, Captain
                   Sandé added his signature to the agreed Base Convention. Mr Avidan
                   does not now recall the details, but believes that some relatively minor
                   open details were also addressed during this period, and were likely to
                   have been dealt with in annexures.


          (3)      As to the second sentence, it is admitted that on 2 December 2009, the


                   an introductory address and then left the proceedings. Mr Thiam
                   periodically checked on the progress of negotiations, and ultimately
                   signed the Base Convention as set out above, but had limited
                   substantive involvement in the negotiations over its terms. This
                   sentence is otherwise denied.


          (4)      The third sentence is denied for the reasons set out below in relation to
                   paragraphs 62.10(a) to (c).


                                            46
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 48 of 116



         (5)    The fourth sentence is not admitted.


         (6)    As to paragraph 62.10(a):


                (a)   The first four sentences are admitted as a broad and partial
                      summary of the email exchange. As to the footnote, it is not
                                      sacko


                (b)   The final sentence is denied. This email exchange discloses no
                      more than a political disagreement within the GoG about the
                      detail of the Base Convention. Some within the GoG favoured the
                      agreement and some were opposed to it. This email does not
                      show that Mr Thiam took a position on behalf of, or to assist, the
                                     against
                      holder may support a development, or disagree with a colleague
                      about its terms or implementation, without acting on behalf of the
                      proponent,                          consultant, adviser, intermediary
                                            .


                (c)
                      Avidan cannot now recall this email exchange, but that he expects
                      that he was copied into it as a courtesy, merely for his
                      information.


         (7)    As to paragraph 62.10(b):


                (a)   It is admitted that Mr Kalil sent Mr Thiam an email on 18
                      December 2009 (copying in Mr Baila Ly) with the subject line
                       Zogota Convention . The email provided a report from an
                      extraordinary Council of Ministers on the Base Convention. It is


                      developments. It is also not admitted that the email purported to
                               proposals that had been made on behalf of the GoG
                      did, the nature or status of such proposals. Insofar as this
                      description is intended to suggest that there was a single or settled

                                         47
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 49 of 116



                      viewpoint held by the GoG as a whole at that point, rather than
                      (as was in fact the case) that the Base Convention was the subject
                      of ongoing internal debate, it is denied. The email purports only to
                                                    at the Council.


                (b)   The second sentence is admitted.


                (c)   The third sentence is denied. There is no basis for the suggestion
                                                                                  assistance
                      of Mr Thiam, likewise part of the GoG, in negotiating against the
                      GoG                                             (2) above, the Base
                      Convention continued to be debated internally pending Captain
                      Sandé
                      kept Mr Thiam, the Minister of Mines who had already signed the
                      Convention, informed of what had happened, and sought his
                      feedback. That is entirely unexceptional.


                (d)   The fourth sentence is denied. The other allegations in paragraph
                      62 are addressed elsewhere. Those matters and this email do not
                      support the inference that Mr Thiam provided the BSGR Group
                                                       against


         (8)    As to paragraph 62.10(c):


                (a)   As to the first sentence, it is admitted that on 19 December 2009
                      Mr Baila Ly sent an email to Mr Thiam referring to an upcoming
                                              non sens request to the           and stating
                      that he would call Mr Thiam during the meeting. Save that it is
                      denied, if it is alleged, that this email shows that Mr Baila Ly or
                                        assisting                       the first sentence is
                      otherwise not admitted.


                (b)   The second and third sentences are admitted. For the avoidance of
                      doubt, it is not admitted that there was any causal link between
                      the date of Captain Sandé

                                         48
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 50 of 116



                         discussion of the Base Convention. As set out above, the
                         agreement was signed on behalf of the BSGR Group and by the
                         principal minister responsible, Mr Thiam, on Wednesday 16
                         December 2009. Captain Sandé was due to sign after Mr Thiam
                         did. He did so on Monday 21 December 2009. This was at a time
                         when there had recently been an attempt on the life of President
                         Camara and the usual business of government was disrupted.


                   (c)
                         or indicate the provision of assistance to the BSGR Group. His
                         email was no more than an update about what was happening.


                   (d)
                         Avidan cannot now recall this email exchange, but that he expects
                         that he was copied into it as a courtesy, merely for his
                         information.


     55.10. Paragraph 62.11 is admitted. The fact that Mr Struik and Mr Steinmetz were
          pleased with Mr               -appointment does not indicate any impropriety. Mr
          Thiam was a Minister with whom the BSGR Group had developed a
          constructive working relationship. The appointment of a new Minister could
          have caused delay to the project or jeopardised it.


     55.11. As to paragraph 62.12:


          (1)      The matters alleged in points (i) to (iii) are admitted.


          (2)      It is denied that, by reason of those matters, Mr Thiam can fairly be
                                          assisted                                       Vale
                   in connection with the JVA, save in the sense of providing the sort of
                   straightforward confirmation one might expect to be provided by a
                   diligent and competent Minister upon request by a major company
                   investing in the country to help facilitate substantial further investment.


          (3)      Mr Thiam acted on behalf of the GoG in his capacity as Minister of

                                             49
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 51 of 116



                   Mines throughout. He was not acting on behalf of the BSGR Group.


     55.12. As to paragraph 62.13:


          (1)      I
                   2010 which referred to private radio stations and asking Mr Avidan for
                                       to
                   effect of that email is not admitted. Further:


                   (a)   It is not clear, and not admitted,
                         was suggesting Mr Thiam might ask Mr Avidan to provide. Mr
                         Struik understands that Mr Avidan believes he was a journalist.


                   (b)   There was no reply to the email, and the Claimants do not allege
                         that it was acted on by Mr Thiam.


                   (c)   Mr Struik understands from Mr Avidan that he did not receive a
                         request from Mr Thiam in relation to private radio stations at
                         around this time or at all. In all the circumstances, it is to be
                         inferred that whatever the request was, in the event, Mr Thiam
                         did not act on it. It is denied that the email supports the allegation
                         the Claimants make at paragraph 61.


          (2)      As to paragraph 62.14:


                   (a)   The existence of the letter dated 25 June 2010, and the fact that Mr
                         Thiam sent it to Mr Steinmetz on 26 June 2010, are admitted. It is
                         denied that the letter                     confidential   It was not.


                   (b)   Paragraph 62.14 is otherwise not admitted. Mr Struik understands
                         that Mr Avidan has no recollection of receiving or reading the
                         alleged second letter, and the Claimants have failed to provide a
                         copy of it.


                   (c)   It is denied, if it is alleged, that there was any impropriety in Mr

                                             50
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 52 of 116



                         Thiam sharing this information in the way he did. Indeed, Rio


                         to both the BSGR Group (which now held the rights in relation to
                         those blocks) and the GoG.


     55.13. As to paragraph 62.15:


          (1)      It is admitted that the BSGR Group made a payment of US$5 million on
                   around 15 November 2010.


          (2)      It is denied that the payment                                   In fact,
                   the payment was made to CCS in the following circumstances:


                   (a)   As at November 2010, CCS held three coal prospecting licences in
                         the well-known coal district of Moatize in the Tete Province,
                         Mozambique.


                   (b)   On 13 November 2010, BSGR and CCS entered into a non-
                         disclosure agreement whereby BSGR was granted a 60-day period
                         of exclusivity (extendable by 30 days) within which to, among
                         other things, carry out due diligence. In return, BSGR was to pay
                         CCS the initial sum of US$5 million.


                   (c)   This was regarded as a significant opportunity by BSGR. It sent a
                         team of experts to the site between 22 and 25 November 2010 to


                         unfavourable and the project did not proceed.


          (3)      The second sentence is not admitted.


          (4)      As to the fourth sentence, it is denied that the BSGR Group and Mr
                   Thiam wanted to disguise a payment of US$5 million. As to point (i),
                   payment was made to CCS, not purportedly to CCS. The matters
                   alleged at points (ii) and (iii) are not admitted.



                                             51
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 53 of 116



            (5)        The fifth and sixth sentences are not admitted.


            (6)        Save as set out above, paragraph 62.15 is denied.


       55.14. Paragraph 62.16 is not admitted.


       55.15. As to paragraph 62.17, paragraphs 30.3(2) and 30.3(3) above are repeated.


                               SECTION E: THE JVA AND SHA


 E1    Introduction


 56.   Paragraph 63 is admitted.


 57.   As to paragraph 64:


       57.1. It is admitted that Mr Struik                                  Mr Etchart
            mining conference in Cape Town in February 2010. It is denied that Mr Struik
            approached Mr Etchart. In fact, it was Mr Etchart who enquired about the
            Simandou project.


       57.2. In the course of their conversation, Mr Struik told Mr Etchart, among other
            things, that:


            (1)        BSGR ProjectCo had signed a Base Convention which allowed it to
                       export iron ore mined from the Simandou region through Liberia;


            (2)        BSGR ProjectCo had obtained a 25-year mining concession in respect of
                       Zogota; and


            (3)        Negotiations with the LIA, Chinalco and Baosteel had fallen through.


       57.3. Mr Etchart was interested in the whole project, particularly the right to export
            iron ore through Liberia. It was Mr Etchart who approached Mr Struik about a
            fortnight later, at which point he formally expressed                    n a joint
            venture.

                                                 52
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 54 of 116



       57.4. Save as set out above, paragraph 64 is denied.


 58.   Paragraphs 65 and 66 are admitted.


 59.   Paragraph 67 is admitted save that:


       59.1.                                                      in-depth
               diligence was demand-led by Vale and, in
               the deal quickly, performed in little over a month. See paragraphs 170 to 176
               below.


       59.2. The final sentence is denied, for the reasons set out below.


 E2    The Alleged Representations


 (1)   The Initial DD Questionnaire


 60.                                                               title at that time was Associate
       General Counsel, not Deputy General Counsel).


 61.   Paragraph 69 is admitted as containing a broad summary of some of the provisions of
       the Initial DD Questionnaire and the responses thereto save that:


       61.1. It is denied that the Initial DD                         defined                       in
               paragraph 69.5.                                                  an individual or entity
               that, directly or indirectly, ultimately owns or controls or has a right to receive the
               financial benefit of an equity interest in the BSG Group
               any of the alleged persons answered that description.


       61.2. The precise scope of the enquiries and review conducted by Mr Clark (referred
               to in paragraph 69.6) is not admitted.


       61.3. Mr Struik will refer to the Initial DD Questionnaire and the responses thereto at
               trial for their full terms, meaning and effect.




                                                   53
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 55 of 116



 62.   As to paragraph 70:


       62.1. Paragraph 70.1 is denied. The relevant representation was as follows:


            Question: In connection with the Simandou Project or Project Hill, has the BSG
                     Group, or to its knowledge after reasonable inquiry any of its Personnel
                     [defined to mean its officers and directors], shareholders or UBOs, either
                     directly or indirectly, including through a third party, made, authorized or
                     promised any payments o

            Answer:     None whatsoever

       62.2. Paragraph 70.2 is admitted.


       62.3. Paragraph 70.3 is denied. The relevant representations were as follows:


            Question: Please identify any consultants, representatives, agents, brokers, or other

                       the BSG Group (directly or indirectly) in connection with the Simandou


            Answer: The answer did not identify Pentler, the Pentler Principals, Mr Thiam,
                    Mr Boutros or LMS. (It did not need to do so given that it related
                    solely to the position as at the date of the submission of the
                    Questionnaire.)

            Question: Please indicate if the BSG Group used any intermediaries to interact with
                     the


            Answer:     BSGR Guinea obtained all its exploration concessions through formal
                       application in writing. BSGR Guinea did not use any intermediary in its
                       application process nor during any further discussions with the CPDM,
                       which is the technical department of the Ministry of Mines, responsible for
                       adjudicating the applications and final awarding of the exploration licences to
                       the successful party

 63.   As to paragraph 71:


       63.1. Insofar as paragraph 71 and its sub-paragraphs are addressed to or concern Mr
            Struik, and save as set out below, paragraph 71 is denied. Insofar as they are
            addressed to or concern other Defendants, Mr Struik does not plead to them.


       63.2. It is denied that the matters identified in paragraphs 71.1 to 71.11 (even if true)


                                                54
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 56 of 116



           support the averrals made by the Claimants in the first sentence of paragraph 71.


     63.3. As to point (i) in paragraph 71, Mr Struik did not approve or adopt (whether
            manifestly (whatever that may mean) or otherwise) any of the representations
           identified by the Claimants in paragraph 70 or in the Initial DD Questionnaire.


     63.4. As to point (ii) in paragraph 71:


           (1)      The allegation as to the assistance Mr Struik is alleged to have provided
                    is embarrassingly vague. Mr S
                                                                                         and
                                requests for information. Mr Tchelet collated the information
                    that Mr Struik provided to him, together with information provided by
                    others, and drafted the responses to the Initial DD Questionnaire. Mr
                    Struik does not know the purpose of the enquiries made by Mr Clark.
                    He inferred at the time that Mr Clark was seeking to satisfy himself
                    about the accuracy of certain responses.


           (2)      Mr Struik cannot recall precisely what information was requested by, or
                    provided to, Mr Tchelet or Mr Clark. However, that information would


                    expertise, and in particular the history of the project and technical
                    matters relating to it.


           (3)                                                                        trivial
                    assistance, but denied that such assistance was provided in any way
                     pursuant to a common design that fraudulent misstatements be made to
                    Vale


     63.5. As to paragraph 71.2, the position held by Mr Struik within
           was CEO of Mining & Metals, a division of BSGR. It is denied that, by reason of
           this position, Mr Struik should be taken to have approved and adopted every
           representation made in a document which had several contributors and was
           drafted and signed by somebody else, or that he thereby participated in a
           common design to defraud Vale.

                                               55
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 57 of 116



     63.6. As to paragraph 71.3:


          (1)      Paragraph 71.3 is embarrassingly vague as to the nature of the specific
                   enquiries made of Mr Struik, and does not allege that Mr Struik
                   provided any information in response.


          (2)      Without prejudice to the foregoing, it is admitted that enquiries were
                   made of Mr Struik. Several people contributed information to the Initial
                   DD Questionnaire and Mr Struik had no involvement in, or oversight
                   of, its drafting or finalisation
                   set out above.


     63.7. As to paragraph 71.8:


          (1)      The subjective allegation that Mr Struik was (and the other Defendants
                   were)    closely involved                                                is
                   embarrassingly vague. Pending further particulars, it is not admitted.


          (2)      Mr Struik merely co-ordinated the technical due diligence and provided
                   technical information (and other information within his own
                   knowledge) to the BSGR Group as needed. However, the deal itself was
                   being negotiated by others, including Mr Steinmetz, with advice from
                   internal lawyer David Barnett and Skadden, Arps, Slate, Meagher &
                                Skadden , and subject to board approvals. M
                   does not support the conclusion that he adopted or approved the
                                                               manifestly
                   participated in a common design to defraud Vale.


     63.8. Paragraph 71.10(i) is admitted as a broad summary of the effect of section 1.8 of
          the JVA, but the relevance of this fact for the purposes of the allegations in
          paragraph 71 is denied. The attribution of Mr Struik      awareness
          the purpose of the subsequently executed JVA has no bearing on whether he
          adopted or approved the contents of a different, earlier document, or whether he
          dishonestly made false representations or participated in a common design to
          defraud Vale.

                                               56
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 58 of 116



       63.9. Paragraph 71.10(iii) is admitted, but the relevance of this fact for the purposes of
             the allegations in paragraph 71 is denied. Mr Struik
             the FCPA Interview does not support the conclusion that he adopted or
                                                                                   or otherwise)
             or participated in a common design to defraud Vale. On the contrary, the fact
             that Mr Avidan, Mr Struik and Mr Tchelet all attended this interview supports
             the opposite conclusion. No one of them could speak to every aspect of the
                                                            rt to do so.


       63.10. As to paragraph 71.10(iv), paragraph 20 above is repeated.


       63.11. Paragraph 71.11 is denied. No such inference is to be drawn. The Defendants
             did not all discuss and agree upon the answers to be given in the Initial DD
             Questionnaire. The process by which that questionnaire was completed is
             explained above, and involved information being sourced and collated from
             different persons according to their knowledge and expertise. In any event, even
             if they did so, this vague and general allegation does not support the allegation
             that the Defendants were participating in a common design to defraud Vale.


 (2)   Supplemental DD Questionnaire

 64.   Save that the email referred to is not admitted, paragraphs 72 and 73 are admitted.


 65.   As to paragraph 74:


       65.1. The first sentence is denied. On 31 March 2010, BSGR transferred its
             shareholding in BSGR Steel to BSG Metals and Mining Ltd, not to Nysco.


       65.2. The second sentence is admitted (save that is it is not admitted, if it is alleged,
             that the alleged effect was the only effect of the 31 March 2010 Restructuring).


       65.3. Insofar as paragraph 74 and its sub-paragraphs are addressed to or concern Mr
             Struik, and save as set out below, paragraph 74 is denied. Insofar as they are
             addressed to or concern other Defendants, they are not admitted.




                                               57
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 59 of 116



       65.4. Mr Struik was not involved in the 31 March 2010 Restructuring. It is accordingly
             denied that the restructuring was done because he did not want to disclose those
             matter                                         stated understanding, the purpose
             of the restructuring was to prevent the due diligence exercise from being
             expanded to include an examination of other group companies that had nothing
             to do with the transaction. Mr Struik remembers hearing incidentally that a
             restructure had been carried out around the time it occurred, but he cannot
             remember who said this. He did not know the detail of the restructure or its
             purpose.


       65.5. As to paragraphs 74.1 to 74.4, paragraphs 44.3, 44.6, 44.7 and 47 above are
             repeated.


 66.   As to paragraph 75, insofar as it is addressed to Mr Struik, it is denied that the 31
       March 2010 Restructuring was carried out with his assistance, or that he acted in any
       way for the reasons alleged. Paragraph 65.4 above is repeated. No admissions are
       otherwise made.


 67.   As to paragraph 76, the first and second sentences are admitted, save that the precise
       scope of the enquiries and review conducted by Mr Clark is not admitted. Mr Struik
       will also refer to the Supplemental DD Questionnaire at trial for its full terms, meaning
       and effect.


 68.   As to paragraphs 77:


       68.1. As to the opening sentence, it is admitted that the completed Supplemental DD
             Questionnaire did not identify the 31 March 2010 Restructuring. It is denied that
                              it. The Questionnaire did not require the disclosure of the
             restructuring.


       68.2. It is admitted that the Supplemental DD Questionnaire contained in substance
             the representation alleged in paragraph 77.1. As the language of the
             Questionnaire makes clear, this related to the position as at the date the
             Supplemental DD Questionnaire was completed, not at any other time. The full
                                                                              Please identify the

                                               58
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 60 of 116



             entire local advisory team, including counsel, public relations advisors and lobbyists,
             retained by or acting on behalf of the BSG Group (directly or indirectly) in connection
             with the Simandou Project, Project Hills or the Liberian Project (collectively,
              Consultants


       68.3. It is denied that the Supplemental DD Questionnaire contained the
             representation alleged in paragraph 77.2. The relevant representation was as
             follows:


             Question:
                         Financial Advisors or the BSG Group, or to its knowledge after reasonable
                         inquiry any of its Personnel [defined to mean its officers and directors],
                         shareholders or UBOs, either directly or indirectly, including through a third
                         party, made, authorized or promised any payments or benefits to any


             Answer:      none whatsoever

 69.   As to paragraph 78:


       69.1. As to the cross-reference to paragraph 71 in the first sentence, paragraph 63
             above is repeated, making changes where necessary and appropriate.


       69.2. Paragraph 78.1 is denied. Paragraphs 65 and 66 above are repeated.


       69.3. Paragraphs 78.2, 78.3 and 78.4 are addressed to other Defendants and Mr Struik
             does not plead to them.


 (3)   The 8 April Representations

 70.   Paragraph 79 is admitted.


 71.   As to paragraph 80:


       71.1. The first sentence is admitted.


       71.2. As to the second sentence, it is denied (if it is alleged) that all the Attendees
             made all of the representations alleged in paragraphs 80.1 to 80.3. Those


                                                  59
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 61 of 116



          paragraphs and the making of the representations are addressed below. Mr
          Struik cannot now recall what was said at this meeting and pleads to these
          paragraphs on the basis of what he understands to be the case from Mr Tchelet
          and Mr Avidan.


     71.3. Paragraph 80.1 is admitted (on the basis that Mr Avidan has admitted the same).


     71.4. As to paragraph 80.2:


          (1)      It is admitted that Mr Avidan made the statement in paragraph 80.2(i)
                   (on the basis that Mr Avidan has admitted the same).


          (2)      As to paragraph 80.2(ii):


                   (a)   Mr Struik cannot recall Mr Avidan making such a statement. Mr
                         Struik therefore denies paragraph 80.2(ii) on that basis, and on the
                         basis of information from Mr Avidan, as set out below.


                   (b)   Although Mr Avidan cannot recall precisely what he was asked,
                         or what he said in response, he would not have suggested that Mr
                         IS Touré was a consultant                                employee),
                         or that Mr IS Touré was related to President Conté or his wife
                         (because he was not, Mme Touré
                         wife).


                   (c)   To the best of his recollection, Mr Avidan was not asked whether
                         Mr IS Touré was related to President Conté or his wife. Rather, he
                         was asked whether he was related to former President Touré,
                         which he (correctly) denied.


     71.5. As to paragraph 80.3:


          (1)      So far as they relate to Mr Avidan and Mr Tchelet, the opening line and
                   sub-paragraphs 80.3.1 to 80.3.3 are admitted (on the basis that Mr
                   Avidan and Mr Tchelet have admitted the same).

                                               60
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 62 of 116



             (2)      So far as they relate to Mr Struik, the opening line and sub-paragraphs
                      80.3.1 to 80.3.3 are not admitted. Mr Struik cannot recall whether he
                      made the statements set out therein. The best Mr Struik is able to say is
                      that if (which he cannot recall) he had been asked about those matters,
                      he would likely have made statements broadly to the effect alleged
                      (since he believed those propositions to be true).


             (3)      So far as they relate to Mr Cramer, the opening line and sub-paragraphs
                      80.3.1 to 80.3.3 are not admitted. Mr Struik cannot recall whether Mr
                      Cramer made these statements.


       71.6. As to paragraph 80.4, insofar as it is directed to Mr Struik:


             (1)      It is admitted (if it is alleged) that Mr Struik would not have sought to
                       correct
                      also admitted (if it is alleged) that Mr Struik would not have sought to
                                                                             .


             (2)      This was because (i) so far as he knew, those statements were not false;
                      (ii) he was not verifying and would not have been purporting to verify
                      the statements of others by his mere presence and silence, particularly
                      insofar as questions were directed at others rather than him; and (iii) it
                      was not, and he would not have understood it to be, incumbent upon
                      him to explain to what extent he did or did not have knowledge
                      concerning matters stated by other Attendees.


             (3)      Mr Struik
                      did not constitute a representation of any kind.


       71.7. Save as set out above, paragraph 80 is denied.


 72.   As to paragraph 81:


       72.1. Insofar as the first sentence is addressed to or concerns Mr Struik, it is denied.
             Insofar as it is addressed to other Defendants, Mr Struik does not plead to it. As

                                                61
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 63 of 116



            to the cross-reference to paragraph 78, paragraph 69 above is repeated, making
            changes where necessary and appropriate.


       72.2. The first sentence of paragraph 81 simply repeats allegations made elsewhere in
            the Particulars of Claim that have been addressed by Mr Struik above.


            (1)      Paragraph 81.1 is addressed to other Defendants and Mr Struik does not
                                                                                        others
                     included Mr Struik.


            (2)      As to paragraph 81.2, the sequence of events is admitted, and it is
                     admitted that the questions raised on each occasion covered similar
                     themes. However, it is denied that each instance of questioning
                                               questions previously asked. There were fine,
                     but not insignificant, variations in the precise wording of the questions
                     asked.


            (3)      In any event, it is denied that this matter supports or is capable of
                     supporting the conclusion that every Attendee at the FCPA Interview
                     (let alone those not attending) was responsible for everything said at
                     that interview, regardless of who was asked about it, who said it, what
                     it was about, or what he knew in relation to the relevant matter. Mr
                     Struik is only responsible for his own utterances and responses.


       72.3. Save as set out above, paragraph 81 is denied.


 (4)   Steinmetz ABL Certificate

 73.   Paragraph 82 is admitted.


 74.   As to paragraph 83:


       74.1. It is denied that the Steinmetz ABL Certificate made the representations alleged.
            Mr Struik will refer to the Steinmetz ABL Certificate at trial for its full terms,
            meaning and effect.


                                              62
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 64 of 116



       74.2. As to paragraph 83.1, the relevant representation was as follows:


             In connection with the business of [BSGR Guernsey], and/or the transactions
            contemplated in the Joint Venture Framework Agreement, I have not and will not,
            directly or indirectly including through a third party:

            a.    Pay, offer, promise, or authorize the payment of money or anything of value, to a

                  believe that any portion of such exchange is for the purpose of [defined herein as
                   Prohibited Purposes

                  i.     corruptly influencing any act or decision of such Government Official(s) in
                         their official capacity, including the failure to perform an official function,
                         in order to assist [BSGR Guernsey] or any other person in obtaining or
                         retaining business, or directing business to any third party;

                  ii.    securing an improper advantage;

                  iii.   corruptly inducing such Government Official(s) to use their influence to
                         affect or influence any act or decision of a Government Authority in order to
                         assist [BSGR Guernsey] or any other person in obtaining or retaining
                         business, or directing business to any third party; or

                  iv.    providing an unlawful personal gain or benefit, of financial or other value,
                         to such Government Official(s).

       74.3. As to paragraph 83.2, the relevant representation was as follows:


             I do not know or have reason to believe that [BSGR Guernsey], its subsidiaries and
            affiliates or their respective officers, directors, employees, or anyone acting on their
            behalf, or any third party in connection with the business of [BSGR Guernsey] and/or
            the transactions contemplated in the Joint Venture Framework Agreement has paid or
            will pay, offer, promise, or authorize the payment of money or anything of value, directly
            or indirectly, to a Government Official while knowing or having reason to believe that
            any portion of such exchange is for [a Prohibited Purpose]

 75.   As to paragraph 84:


       75.1. Insofar as the first sentence is addressed to or concerns Mr Struik, it is denied.
            Insofar as it is addressed to other Defendants, Mr Struik does not plead to it. As
            to the cross-reference to paragraph 81, paragraph 72 above is repeated, making
            changes where necessary and appropriate.


       75.2. Save to admit that the Steinmetz ABL Certificate was circulated in draft to Mr
            Cramer and Mr Tchelet, paragraph 84.1 is not admitted. The allegation that the


                                                 63
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 65 of 116



                                discussed                  Interview is embarrassingly vague. Mr
             Struik does not recall whether the Certificate was discussed at all at the
             interview. In any event, it is denied that Mr Struik is or would be responsible for
             the contents of the Steinmetz ABL Certificate because (if that be the case) (a) he
                                                         discussed , or (b) someone else was sent a
             draft of it.


       75.3. It is admitted that the Steinmetz ABL Certificate is referred to in the SHA and
             that Mr Struik was aware of its existence. The allegation that the SHA                 was
             reviewed by all the Defendants is embarrassingly vague. Mr Struik reviewed the
             SHA from a technical perspective (and out of interest, to see how the deal was to
             be structured). However, it was not his role to approve the document, nor did he
             have any input into its drafting (his role in its negotiation being as set out
             above). To the extent inconsistent with the foregoing, the allegation that the SHA
             was reviewed by Mr Struik is denied. It is in any event denied that Mr Struik
             knowledge of the existence of the Certificate makes him responsible for its
             contents.


       75.4. Further, Mr Struik is not, and cannot be, responsible for the representations
             contained in the Steinmetz ABL Certificate, in circumstances where they purport
             to have been made and were made explicitly by Mr Steinmetz, and related to Mr
                                                                     Struik did not purport to and
             did not seek to adopt or confirm that Certificate or any representation made
             therein as such. There is no reason why responsibility for them should be
             attributed to Mr Struik.


 (5)   The Clark ABL Certificate

 76.   Paragraph 85 is admitted, save that it is not admitted (i) when a copy, or (ii) when or if
       the original, was delivered or provided to Vale.


 77.   Paragraph 86 is denied. The relevant representation was as follows:


              [I] do not know or have reason to believe that [BSGR] (or its subsidiaries and affiliates)
             or its directors, employees, or any person acting on their behalf, have paid or will pay,
             offer, promise, or authorize the payment of money or anything of value, directly or

                                                  64
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 66 of 116



            indirectly, to a Government Official while knowing or having reason to believe that any
            portion of such exchange is for [a Prohibited Purpose].

 78.   As to paragraph 87:


       78.1. Insofar as the first sentence is addressed to or concerns Mr Struik, it is denied.
            Insofar as it is addressed to other Defendants, Mr Struik does not plead to it. As
            to the cross-reference to paragraph 84, paragraph 75 above is repeated, making
            changes where necessary and appropriate.


       78.2. As to paragraph 87.1, the allegation that the Clark ABL Certificate was
              reviewed                                              prior to its execution is
            embarrassingly vague. So far as it concerns Mr Struik, this paragraph is denied.


            drafting. He does not recall whether he even saw a copy of it prior to its
            execution. It is in any event denied that any knowledge of the existence of the


            Insofar as this paragraph concerns the other Defendants, Mr Struik does not
            plead to it.


       78.3. Paragraph 87.2 is admitted. This knowledge is referred to in the context of a
            representation about what Mr Clark knew or had reason to believe. It is denied,
            if it is alleged, that the Clark ABL Certificate made every subsidiary, affiliate,
            director, employee or other person acting on behalf of BSGR responsible for Mr
                                                                               referred to in that
            certificate. That is self-evidently not the case.


       78.4. As to paragraph 87.3, the first sentence and third sentences are admitted, and the
            second sentence is admitted as a broad summary of certain of the warranties in
            Schedule 4 to the JVA relating to bribery and corruption. None of these matters
                                                           lity for the representations contained
            in the Clark ABL Certificate.


       78.5. Paragraph 87.4 is not admitted. None of these matters has any bearing on Mr




                                                65
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 67 of 116



            Certificate.


       78.6. It is denied that any of these matters render Mr Struik responsible for the Clark
            ABL Certificate or any representations made therein. The Clark ABL Certificate


            and understanding of that of others in the BSGR Group. Mr Struik did not
            purport to and did not seek to adopt or confirm that certificate or any
            representation made in it. There is no reason why responsibility for such
            representations should be attributed to Mr Struik.


 (6)   Further London Meetings


 79.   As to paragraph 88:


       79.1. The first and second sentences are admitted as a broad summary of the
            negotiations which took place in London.


       79.2. Save that it is admitted that Vale was represented by Mr Monteiro and Ms
            Chimisso (among other people) at most of the meetings that Mr Struik attended,
            the third sentence is not admitted.


       79.3. The fourth sentence is embarrassingly vague and Mr Struik is unable to plead to
            it, save to say that he, Mr Tchelet, Mr Avidan and Mr Cramer were present at
            some, but not all, of the meetings which took place (albeit each was not present
            at all of the same meetings).


       79.4. The fifth sentence is admitted.


       79.5. Mr Struik is unable to plead to the sixth sentence of paragraph 88 and
            paragraphs 88.1, 88.2 and 88.3 because those allegations are embarrassingly
            vague.


            (1)       The allegations contained therein fail to identify at which one or more of
                      the many alleged meetings that took place over a decade ago the
                      representations are alleged to have been made, what words were used

                                               66
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 68 of 116



                        and who else was present.


               (2)      In any event, Mr Struik cannot recall Mr Avidan, Mr Tchelet, Mr
                        Cramer or Mr Steinmetz making statements to the effect alleged in
                        paragraphs 88.1, 88.2 and 88.3.


 80.   Save as set out below, paragraph 89 is denied. Mr Struik pleads to this paragraph on
       the basis of information from Mr Tchelet:


       80.1. It is not admitted what interactions, if any, Mr Monteiro had with Mr Cramer in


               what in fact happened was as follows.


       80.2. The data room established and maintained by Mr Tchelet for the purpose of due
                                                                                             the year
               ending                         2008 Financial Statements
               Statement of Financial Affairs for the period ending on 31 D                       2009
               Statement of Financial Affairs


       80.3. The 2008 Financial Statements contained the following statement under the
                            Goodwill on acquisition of BSG Resources (Guinea) Limited: USD
               22,000,000


                  In 2006 the Group acquired 82.35% of the unlisted share capital of BSG Resources
                (Guinea) Limited, a[n] iron ore exploration and mining company, registered in the
                British Virgin Islands and operating in Guinea. In March 2008, the Group acquired
                the remaining 17.65% equity interest in BSG Resources (Guinea) Limited it previously
                had not held, thereby increasing its interest to 100%. The total purchase consideration
                for this transaction was USD 22,000,000, creating goodwill of USD 22,000,000 as at
                the date of the acquisition the non-controlling inter
                                                              il.

       80.4.                        Other Financial Liabilities



                third party to acquire shares representing 17.65% of the issued share capital of BSGR
                Resources (Guinea) Limited. By the terms of this Agreement the total consideration for
                this acquisition was USD 22,000,000, of which USD 4,000,000 has been paid in 2008.
                The debt is unsecured and does not bear interest. In July 2009 the terms of the


                                                   67
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 69 of 116



              outstanding balance were renegotiated whereby USD 4,000,000 was repaid within 3
              business days of the date of signature of the settlement agreement, which was signed in
              July 2009. USD 5,000,000 is repayable on or before 31 December 2009 and USD
              9,000,000 is repayable on or before 15 April 2011

     80.5.                                                                          Exploration and
             Evaluation of Assets   Analysis by area and year                   uded the figure of
             US$22 million for Goodwill on acquisition .


     80.6. At one of the meetings in the course of the London negotiations, Mr Monteiro
             asked to speak with Mr Tchelet alone in a separate room. They then did so. Mr
             Cramer was not present. During this discussion:


             (1)      Mr Monteiro questioned Mr Tchelet about the minority shareholding
                      disclosed in the 2008 Financial Statements and the figure of US$22
                      million for goodwill disclosed in the 2009 Statement of Financial Affairs.
                      He asked why there had been a change in the company structure in
                      April 2009.


             (2)      Mr Tchelet told Mr Monteiro that there had previously been a minority
                      shareholder in BSGR BVI. The minority shareholder was bought out in
                      2008 and, in accordance with
                      accounting    policy,   BSGR Guernsey was            incorporated    so   that
                      management of the company could be brought under the auspices of




             (3)      Further:


                      (a)   Mr Monteiro did not ask Mr Tchelet who the minority
                                              selling party


                      (b)   Mr Tchelet did not tell Monteiro that the buy-out of the minority
                            shareholding was done for tax planning purposes.


                      (c)   Mr Tchelet did not tell Mr Monteiro that the minority shareholder
                            was part of the Balda group or that it was not an external third


                                                 68
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 70 of 116



                             party. Indeed, it would have been obvious from the nature of the
                             arrangement that this was unlikely to be the case.


                     (d)     More generally, the due diligence process was demand-led. Vale
                             knew about the share purchase agreement and the settlement
                             agreement underlying the Pentler share buyback but did not ask
                             to see either document.


       80.7. In the premises, it is denied that Mr Tchelet made the Fourth Consultancy
            Representation as alleged or at all.


 81.   As to paragraph 90:


       81.1. Insofar as the first sentence is addressed to or concerns Mr Struik, it is denied.
            Insofar as it is addressed to other Defendants, Mr Struik does not plead to it. As
            to the cross-reference to paragraph 87, paragraph 78 above is repeated, making
            changes where necessary and appropriate.


       81.2. As to the second sentence, it is denied that the representations alleged at
            paragraphs 88 and 89, or, in the latter case, what was actually said by Mr Tchelet,
              substantively replicated the earlier alleged or actual representations (insofar as
            Mr Struik pleads to those). Each representation (to the extent it was made at all)
            was made in its own terms and context. It is denied that any substantive
            replication, insofar as shown, would render Mr Struik responsible for any
            representations made by other Defendants.


 (7)    Other matters


 82.   As to paragraph 91, insofar as it is addressed to or concerns Mr Struik (no admissions
       otherwise being made):


       82.1. It is denied that Mr Struik made or was otherwise responsible for all of the so-
            called First to Eighth Corruption Representations and First to Fourth
            Consultancy Representations. The only representations alleged to have been
            made by Mr Struik were those allegedly uttered by him at the FCPA Interview

                                                69
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 71 of 116



            (namely those comprised in the Fifth Corruption Representation), which are not
            admitted.


       82.2. It is admitted that those representations, to the extent made by Mr Struik, would
            have been made with the intention that Vale could rely upon them should it
            wish to do so. It is denied that they would have been                 induce
            in fact induce Vale to enter the JVA and SHA. Mr Struik believes that Vale would
            have entered into the JVA and SHA in any event.


       82.3. It is denied that Mr Struik knew that the alleged representations would be
                                     subsidiary and affiliate companies for the purposes of
            implementing the joint venture, including for the purpose of making payments pursuant
            to the JVA and SHA        Struik
            and processes and did not consider whether or how his representations would
            be passed on or relied on by other group companies.


       82.4. It is denied that Mr Struik intended the alleged representations to be relied on by
            Vale International and Vale Austria in making any payments (or taking any
            other steps required) under the JVA or SHA. Mr Struik was participating in
            negotiations with Vale for the purpose of concluding a transaction with that
            company on behalf of BSGR. He did not intend what he told Vale to be relied on
            by any other person.


       82.5. Save as set out above, paragraph 91 is denied.


 83.   As to paragraph 92:


       83.1. In the premises, insofar as paragraph 92.1 is addressed to or concerns Mr Struik,
            it is denied. The only specific allegations of any implied representation in the
            Particulars of Claim are at paragraph 80.4, to which Mr Struik responds
            specifically above. He made neither these nor any other implied representations.
            He accordingly did not know he was making any or that they had the meanings
            alleged. No admissions are otherwise made.


       83.2. As to paragraph 92.2, it is denied that the Claimants had any understanding as

                                               70
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 72 of 116




            alleged state of mind is otherwise not admitted.


 E3    The terms of the JVA and SHA


 84.   Save as stated below, paragraph 93 is admitted as a broad summary of some of the
       provisions of the JVA and SHA. Mr Struik will refer to the JVA and SHA at trial for
       their full terms, meaning and effect. Further, as to the sub-paragraphs:


       84.1. As to paragraph 93.2, it is denied that the JVA provided or allowed for Vale to
            procure payment of the Initial and Deferred Consideration, as opposed to pay it
            itself. Pursuant to section 3 (and sections 4.2(i) and 12), payment of the Initial
            and First and Second Deferred Consideration was to be made by Vale itself,
            upon satisfaction of the relevant conditions precedent.


       84.2. Paragraph 93.7 is denied. Neither the JVA nor the SHA required the provision of
            the Clark and Steinmetz ABL Certificates to Vale, although the SHA refers to
            those Certificates.


 E4    Completion of the JVA and SHA


 85.   Paragraph 94 is admitted.


 E5     Further payments made by Vale pursuant to the JVA and SHA


 86.   As to paragraph 95:


       86.1. Save as set out in paragraph 12 above, and in addressing the sub-paragraphs of
            paragraph 95 below, the opening sentence is not admitted.


       86.2. As to paragraph 95.1:


            (1)      The first sentence is admitted as a broad summary of section 6.3 of the
                     JVA.




                                               71
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 73 of 116



            (2)      The second and third sentences are admitted.


            (3)      The fourth sentence is not admitted.


       86.3. As to paragraph 95.2, the first sentence is admitted as a broad summary of
            section 6.1 of the JVA. The second sentence is not admitted.


       86.4. As to paragraph 95.3, the first sentence is admitted. The second sentence is not
            admitted.


   SECTION F: PAYMENTS TO THE DEFENDANTS AND ALLEGED FACILITATORS
                                 AFTER THE JVA AND SHA


 Bonus payments made to the Second to Sixth Defendants


 87.   As to paragraph 96:


       87.1. As to the first sentence, (a) it is admitted that the Second to Sixth Defendants
            were promised and paid bonuses; and (b) it is denied that the bonuses were
            promised or paid for the reason alleged. As to the circumstances, nature,
            amount, timing and purposes of the bonuses, paragraphs 18.3 to 18.5, 20.1, 20.2,
            21.3, 21.4, 22.4, 23.2 and 23.3 above are repeated.


       87.2. The second sentence is denied:


            (1)      It is denied that the bonuses were offered to the Defendants before the
                     entry into the JVA and SHA. The bonuses were arranged (both
                     promised and paid) after entry into the JVA and SHA. They were
                     awarded by BSGR and confirmed to each recipient by way of a letter
                     from Mr Clark written on behalf of that company.


            (2)      It                                                             reasonable
                     expectation of receiving substantial bonuses in the event the JVA and SHA
                     were executed   Mr Struik anticipated that bonuses might be paid, but
                     that was based on what he considered to be fair in the circumstances


                                               72
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 74 of 116



                       and past experience, and was not engendered by any specific
                       representation by the BSGR Group or Mr Steinmetz. The bonuses were
                       not agreed beforehand, nor were they a fait accompli. Mr Struik and Mr
                       Avidan had to argue for them after the conclusion of the JVA and SHA.


       87.3. Save as set out above, paragraph 96 is denied.


 88.   Save that it is admitted that the                       document was produced in about
       early July 2010 and save as set out in paragraphs 18.3 to 18.5, 20.1, 20.2, 21.3, 21.4, 22.4,
       23.2 and 23.3 above, paragraph 97 is denied.


 89.   As to paragraph 98:


       89.1. The bonuses (which were actual bonuses and not alleged bonuses as appears
             vaguely to be alleged by the use of inverted commas) have been addressed
             above.


       89.2. Paragraph 98.1 is admitted.


       89.3. Paragraph 98.2 is embarrassingly vague. Insofar as it is addressed to Mr Struik
             and pending proper particulars, it is denied. Without prejudice to the foregoing
             denial:


             (1)       It is admitted that Mr Struik received a monthly salary (and one small
                       bonus) as the CEO of the Mining & Metals Division in the period
                       between 30 April 2010 and his resignation in 2016. This was paid with
                       funds sourced from BSGR Guernsey (before July 2014) or by BSGR
                       Guernsey itself (after July 2014).


             (2)       It is denied, if it be so alleged, that there is anything inherently
                       improper in BSGR making payments to honour its commitments to
                       those engaged by it or rewarding persons who assisted its work. Quite
                       the contrary.


 90.   Paragraph 99 is not admitted.

                                                 73
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 75 of 116



 Payments allegedly made to Pentler and Mme Touré


 91.   As to paragraph 100:


       91.1. As to the first sentence, on the basis of the evidence of Mr Steinmetz and Mr Noy
            in the Arbitration and the Defence of Mr Steinmetz, it is admitted that the
            Pentler SPA was renegotiated to the effect that Pentler would receive a further
            US$22 million on top of US$8 million that had already been received by the end
            of 2009. It is admitted that this renegotiation occurred in May 2010, after entry
                                                                                                 at
            the same time as BSGR was negotiating the JVA and SHA


       91.2. The second sentence is admitted (save that it is inapt to describe the $22 million
                  balance
            originally agreed sum). Windpoint then paid the sum of US$22 million to
            Pentler.


       91.3. The third sentence is not admitted.


       91.4. The fourth sentence and the sub-paragraphs are not admitted save as follows:


            (1)                                                                             and his
                       Defence, it is averred that in July 2010 Mr Noy approached Mr
                       Steinmetz and demanded more money, citing the BSGR-Pentler
                       Milestone Agreement. On or about 16 July 2010, Mr Steinmetz and Mr
                       Noy agreed, subject to approval by the BSGR board, that Pentler would
                       be paid a further US$4.5 million ($3 million in 2010 and $1.5 million in
                       2011). These sums were then paid to Pentler pursuant to this settlement.
                       Insofar as it is inconsistent with this, the fourth sentence is denied.


            (2)        Paragraph 100.1 is admitted. On or about 5 August 2010, Windpoint
                       then paid the sum of US$3 million to Pentler pursuant to the above
                       settlement.


            (3)        Paragraph 100.2 is admitted. On or about 22 March 2011 Nysco

                                                 74
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 76 of 116



                      transferred the sum of US$1.5 million to Windpoint, which in turn paid
                      that amount to Pentler pursuant to the above settlement.


 92.   As to paragraph 101:


       92.1. As to the first sentence:


             (1)      The further contracts and payments alleged in the sub-paragraphs are
                      addressed below.


             (2)      It is not admitted that each or any of the contracts and payments alleged
                                    in connection with                                         her
                      involvement in procuring the grant of the Mining Licences   Their purpose is
                      unknown to Mr Struik.


             (3)      Neither Mr Struik, nor to his knowledge any of the Defendants, the
                      BSGR Group or any person on their behalf, was involved in (or a party
                      to) these alleged contracts and payments, or the making of any corrupt
                      payments to Mme Touré, or any efforts to obtain assistance from Mme
                      Touré in the procurement of the Mining Licences.


             (4)      Mr Struik is not aware of any involvement on the part of Mme Touré in
                      procuring the grant of the Mining Licences.


       92.2. As to paragraph 101.1:


             (1)      The first sentence is not admitted. Mr Noy has given evidence in the
                      Arbitration that the document referred to therein (that purports to be a
                      written agreement between Pentler and Mme Touré) is a forgery.


             (2)      It is admitted that there is a document purporting to record an
                      agreement as described in the second sentence. It is not admitted that
                      the document is authentic or that any such agreement was in fact made.


       92.3. As to paragraph 101.2, Mr Noy has admitted in the Arbitration that the August


                                                75
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 77 of 116



            2010 Contracts were concluded. Save that the final sentence is not admitted, the
            paragraph is otherwise admitted as a broad and partial summary of the August
            2010 Contracts. Mr Struik will refer to the August 2010 Contracts at trial for their
            full terms, meaning and effect.


       92.4. Paragraph 101.3 is not admitted.


  SECTION G: ATTEMPTS TO DESTROY ALLEGEDLY INCRIMINATING MATERIAL


 93.   Paragraphs 102 to 103 concern matters outside the direct knowledge of Mr Struik and
       with which he had no involvement. Save insofar as they (in passing) refer to
       allegations which are dealt with elsewhere in this Defence (and to that extent, the
       relevant parts of the Defence are repeated), they are not admitted.


                SECTION H: REVOCATION OF THE MINING LICENCES


 94.   As to paragraph 104:


       94.1. The first two sentences are admitted.


       94.2. The remainder of paragraph 104 is improperly pleaded evidence, the relevance
            and admissibility of which is denied. If and insofar as it is alleged that the report
            of the Technical Committee was in any respect accurate, that allegation is
            embarrassing for want of particularity and Mr Struik is unable to plead to it.


                              SECTION I: CLAIMS IN DECEIT


 95.   Mr Struik
       representations is set out above. In pleading to the alleged falsity of the alleged
       representations below, Mr Struik does so without prejudice to his case as set out above
       that the representations were not made as alleged and/or that he was not responsible
       for them, and for convenience only does not repeat his case as to whether
       representations were in fact made or as to responsibility for them.


 96.   Further, Mr Struik notes that the Claimants have chosen to frame their claim as one


                                                76
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 78 of 116



       based on English law. That is wrong.


       96.1. For the purposes of Regulation (EC) No 864/2007 on the law applicable to non-


               Claimants occurred in the country where the account from which the money was
               paid is located.


       96.2. The initial payment of US$500 million and all or much of any subsequent
               payments were made from an account in New York.


       96.3.
               tort are governed by New York law pursuant to Article 4 of the Rome II
               Regulation.


       96.4. Given that the proper law of any claim against Mr Struik is New York law, in the
               absence of any pleaded case by the Claimants under New York law, the


               the facts and matters on which their claim is properly based.


 I1    Alleged falsity of the so-called First to Eighth Corruption Representations


 97.   Save as detailed and set out below, paragraph 105 is denied.


                        PARTICULARS IN RELATION TO MME TOURÉ


 98.   As to paragraph 105.1:


       98.1. The opening words (up to the colon) are denied.


       98.2. Point (i) is
               notwithstanding that she may have presented herself as such.


       98.3.                                                                   Further and in any
               event, it is not admitted that she held regular meetings with government
               ministers or purported to hold any such meetings                    .


                                                77
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 79 of 116



     98.4. Point (iii) is denied:


           (1)                                                                            as the
                     spouse of the Head of State given that she was not the spouse of the Head
                     of State.


           (2)       Further and in any event, it is not admitted that Mme Touré frequently
                     attended such events or that in doing so she was accompanied by the
                     Presidential Guard.


           (3)       Further, as to the allegation in parentheses regarding Mme


                     admitted that Mme Touré was at this event. She was there along with
                     around 100 other people. It is denied that she attended it in any official
                     capacity. Mr Struik does not know who invited her, but understands
                     from Mr Avidan that it was likely Mr Cilins. She had not been invited in
                     any official capacity and did not purport to act at any time during the
                     event in such a capacity.


           (4)       As to the allegation in parentheses regarding Mme
                     at a ceremony to commemorate the 50 th
                     independence, it is not admitted that she attended this ceremony (in the
                     capacity alleged or at all), or was invited or purported to act at any time
                     during it in an official capacity.


     98.5. As to point (iv), it is admitted that Mme Touré held a passport which described
           her as the spouse of the President of the Republic of Guinea. This description
           was incorrect. Paragraph 27.3 above is repeated.


     98.6. Further, even if all of the facts alleged in points (i) to (iv) were true (which they
           are not), it is denied that that would mean that Mme Touré acted as a
           representative of or in an official capacity for, or held a ceremonial position in,
                                                          Government Official


           (1)       She held no constitutional position or governmental post. She was

                                                 78
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 80 of 116




             (2)                                           fe to attend social functions, to attend
                         state events, to socialise with government ministers, to be guarded by
                                                      to hold a diplomatic passport.


             (3)         That does not mean she represented, or performed any official or
                         ceremonial function on behalf of, the GoG. The Claimants have not
                         pleaded any facts which suggest that she did.


 99.   Paragraph 105.2 is denied.


       99.1. As to point (i), the expression      government official    was not defined for the
             purpose of the FCPA Interview and London Meetings. The Claim
             appears to be that, every time that expression was used, the First to Sixth
             Defendants recalled and acted on the definition contained in the Initial and
             Supplemental DD Questionnaires. That is implausible, and insofar as addressed
             to Mr Struik, is denied. These were face-to-face conversations in which the
             expression government official would have been given its ordinary and natural
             meaning.


       99.2. As to point (ii), it is denied that the ordinary and natural meaning      government
             official , whether in the (unparticularised) context of the questions asked or
             otherwise, included the wife of a President or other government official with no
             governmental position of her own, let alone a businesswoman with no such
             position.


 100. As to paragraph 105.3:


       100.1. The opening words (up to the colon) are denied.


             (1)         Neither Mr Struik, nor to his knowledge any of the Defendants, the
                         BSGR Group or any person on their behalf, was involved in the making
                         of any corrupt payments to Mme Touré, or any efforts to obtain
                         assistance from Mme Touré in the procurement of the Mining Licences.

                                                 79
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 81 of 116



           (2)       Further, the matters alleged do not support the allegation that Mme
                     Touré                                                                      in
                     connection with the influence that she sought to exert on President Conté and
                     others
                     (which allegations, insofar as in fact made, have been addressed above).
                     The specific allegations made in this paragraph are addressed below.


     100.2. As to point (i):


           (1)       It is admitted that Mme Touré appears to have been offered a 33.3%
                     interest in Pentler. However, her entitlement to the same was
                     conditional and never arose. In any event, that was a transaction
                     between Mme Touré and Pentler/the Pentler Principals, not the BSGR
                     Group.


           (2)       It is not admitted whether or in what way (which is not explained)
                     Pentler regarded Mme Touré as entitled to a 33% interest. On the terms
                     of the Touré MoU itself, she did not become entitled to a shareholding
                     at any time. Paragraph 44.10 above is repeated.


           (3)       It is not admitted that Pentler paid Mme Touré at least US$5 million in
                     connection with the Touré MoU. Even if it did, that was a transaction
                     between Mme Touré and Pentler/the Pentler Principals, not the BSGR
                     Group.


     100.3. As to point (ii), what these documents purport to state is admitted. However, as
           pleaded in paragraph 46.1 above, the 2008 Matinda Contracts are forgeries.
           Further, as pleaded in paragraph 49 above, it is denied that the 2009 Affidavit
           records an agreement reached between BSGR and Mme Touré, and that
           document was disavowed by Mme Touré herself.


     100.4. As to point (iii), as pleaded in paragraph 50                            at least one
           quarterly tranche of US$1 million was paid to Mme Touré pursuant to the 2008
           Matinda Contracts.



                                               80
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 82 of 116



 101. As to paragraph 105.4:


      101.1. As to the opening words (up to the colon), the alleged promises and payments
            have been addressed above.


      101.2. It is denied that the alleged promises or payments were made by BSGR
            ProjectCo as alleged or at all.


      101.3. Save as set out above, paragraph 105.4 is denied.


 102. As to paragraph 105.5:


      102.1. As to the opening words (up to the colon), the alleged promises and payments
            have been addressed above.


      102.2. As to point (i), it is admitted that Sandra Merloni-Horemans was a director of
            BSGR, and that she was involved in the sale of Pentler to the Pentler Principals.
            She was so involved in her capacity as an officer of Onyx. Paragraph 34.5 above
            is repeated.


      102.3. As to point (ii), it is admitted that Ms Merloni-Horemans was sent a draft of the
            Touré MoU on 15 February 2006. Point (ii) is otherwise denied. There is no basis
            for the inference that Ms Merloni-                      review
            in particular, insofar as it is alleged, its terms) or that she thereafter
             communicated her assent          terms, and none is pleaded.


      102.4. Point (iii) is denied. The decision to acquire Pentler was made by the Pentler
            Principals for their own reasons, independently of BSGR. Paragraph 34.5 above
            is repeated. Further, and as pleaded above, it is denied that Pentler was formed
            for the purpose of conferring financial benefits on Mme Touré, or that BSGR
             wished


      102.5. Point (iv) is denied. As pleaded in paragraph 46.1 above, those contracts are
            forgeries. Further, as pleaded in paragraphs 50 above, payment relied on by the
            Claimants (of US$998,000) was in fact paid to LMS in respect of the supply of

                                                81
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 83 of 116



            earthmoving machinery.


      102.6. As to point (v), it is not admitted that the Pentler SPA and/or BSGR/Pentler
            Settlement Agreement, and any subsequent amendments thereto, were
            authorised by BSGR. The allegation in parentheses is not admitted. In any event,
            the fact that (if true) Pentler paid some of the money it received under those
            agreements to Mme Touré is immaterial. That does not make the BSGR Group
            responsible for what Pentler did.


 103. As to paragraph 105.6, the               Touré Intercessions have been addressed above at
      paragraphs 35, 41.5 to 41.7, 42.2, 42.3, 42.7 and 42.8. In relation to the allegations
                               Intercessions
      above, the first sentence is denied. The relevant facts do not support this alleged
      conclusion. The opening words are otherwise not admitted. Paragraph 100.1(1) above
      is repeated.


                      PARTICULARS IN RELATION TO MR THIAM


 104. Paragraph 105.7 is admitted.


 105. As to paragraph 105.8:


      105.1. The allegation that Mr Thiam was made or promised payments, and specifically
            the payments alleged at points (i) to (iii), have been addressed at paragraphs 54
            and 55 above.


      105.2. In the premises, it is denied that such promises or payments as were made were
            in connection with such steps that Mr Thiam took to confirm the Mining
            Licences. Rather, they were made, as pleaded above, for purposes unconnected
                                         extension                 Licences.


      105.3. The final sentence is accordingly denied.


                                PARTICULARS: GENERAL



                                                 82
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 84 of 116



 106. As to paragraph 105.9 to 105.12, paragraphs 35 to 42, 54 to 55, and 98 to 105 above are
      repeated. In the premises:


      106.1. Paragraph 105.9 (relating to the alleged First and Second Corruption
            Representations) is denied.


      106.2. Save that it is admitted that Mr Thiam was a Government Official, paragraph
            105.10 (relating to the alleged First and Second Corruption Representations) is
            denied. The fact that Mr Thiam was a Government Official does not of itself
            make any of the representations alleged in the Particulars of Claim false.


      106.3. As   to   paragraph      105.11   (relating   to   the   alleged   Third    Corruption
            Representation):


            (1)        It is denied that the Third Corruption Representation was false.
                       Paragraphs 105.9 and 105.10 have been addressed immediately above,




            (2)        The embarrassingly vague allegation as regards point (i) is not
                       admitted. Paragraph 100.1(1) above is repeated.


            (3)        The allegation at point (ii) is denied. Paragraph 105 above is repeated.


      106.4. As   to paragraph       105.12    (relating   to the     alleged   Fourth   Corruption
            Representation):


            (1)        As to point (i), paragraphs 105.9 to 105.11 have been addressed above.


            (2)        Point (ii) is denied.


                       (a)   Paragraphs 39 to 49 have been addressed above.


                       (b)   As pleaded in paragraph 33.6(2)(c) above, the fragility of Rio


                             legitimately, sought to position itself as the frontrunner to inherit


                                                  83
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 85 of 116



                              whatever Rio Tinto might lose.


                        (c)   In any event, even if those persons had lobbied for the revocation
                              of the Rio Tinto Concessions, that would not make the Fourth
                              Corruption Representation false. In the context of the FCPA
                              Interview, that representation did not include an attempt to
                              persuade the GoG to take a lawful step.


            (3)         As to point (iii), the alleged Touré Intercessions have been addressed
                        above. Paragraph 103 above is repeated. The alleged First, Second and
                        Fifth Intercessions are not alleged to have related to Rio Tinto, and this
                        allegation is accordingly denied in respect of those Intercessions in any
                        event.


            (4)         Accordingly, it is denied that the Fourth Corruption Representation was
                        false, save that this is not admitted to the extent that the allegations at
                        point (iii) are not admitted.


 107. As to paragraph 105.13 (the alleged Fifth Corruption Representation), paragraph 106
      above is repeated, making changes where necessary and appropriate.


 108. As to paragraph 105.14 (the alleged Sixth Corruption Representation):


      108.1. As to point (i), the alleged promises and payments referred to have been
            addressed above. Insofar as they occurred, it is not admitted that they were
            authorised by Mr Steinmetz (save that Mr Struik understands from Mr Avidan


            flights).


      108.2. As to point (ii), it is admitted that BSGR Guernsey was introduced into the


            The payments to Mme Touré and of US$5 million to Mr Thiam are denied and
            accordingly so too is their alleged authorisation by BSGR Guernsey. As for the
            payments of                   flights, paragraph 55.7 above is repeated. Their alleged
            authorisation by BSGR Guernsey is not admitted. These were authorised by Mr

                                                  84
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 86 of 116



            Avidan, and (so Mr Struik understands from Mr Tchelet) the payments were
            approved and requested to be made by BSGR Guernsey on that basis by Mr
            Tchelet.


      108.3. Save that it is admitted that the payments of flight expenses related to the
            business of BSGR Guernsey or its subsidiaries (but not the JVA/SHA), point (iii)
            is denied. These payments have been addressed at paragraphs 50, 54 and 55
            above. It is denied (if it is alleged) that this renders the payments illegitimate or
            the Sixth Corruption Representation false.


      108.4. In the premises, it is denied that the Sixth Corruption Representation was false
            save that this is not admitted to the extent that non-admissions are made in
            respect of the alleged payments and promises to Mme Touré referred to in point
            (i) and the alleged authorisation thereof.


 109. As to paragraph 105.15 (the alleged Seventh Corruption Representation):


      109.1. As to point (i), the alleged promises and payments have been addressed above.
            Accordingly:


            (1)        Point (i) is denied in respect of promises or payments to Mr Thiam. The
                       payments admitted to have been made to him did not render the
                       Seventh Corruption Representation false.


            (2)        Point (i) is denied in respect of promises or payments to Mme Touré
                       that are denied above as having been made or authorised by the BSGR
                       Group, and otherwise not admitted.


      109.2. Point (ii) is addressed to Mr Clark and Mr Struik does not plead to it, save that it
            is denied that Mr Clark knew or had reason to believe any matter was false that
            was not in fact false.


      109.3. Accordingly, it is denied that the Seventh Corruption Representation was false,
            save that this is not admitted to the extent that non-admissions are made in
            respect of the alleged payments and promises to Mme Touré referred to in point

                                               85
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 87 of 116



               (i) and the alleged authorisation thereof.


 110. As to paragraph 105.16:


      110.1. As to points (i) to (iii), paragraph 109 above is repeated, making changes where
               necessary and appropriate.


      110.2. Further as to points (ii) and (iii), it is denied that any bribery of Mr Thiam took
               place, or was authorised to take place, or that he was given any payments
               (improper or otherwise) to confirm and extend the Mining Licences. The
               allegations of bribery with regard to Mme Touré, and of intercessions on behalf
               of the BSGR Group, are addressed (and not admitted or denied) above.


      110.3. Accordingly, it is denied that the Eighth Corruption Representation was false,
               save that this is not admitted to the extent that non-admissions are made in
               respect of the alleged payments and promises and bribes to Mme Touré and the
               authorisation thereof, and her alleged intercession on behalf of the BSGR Group.


 I2   Alleged falsity of the First to Third Consultancy Representations


 111. Paragraph 106 is denied. The specific allegations in the sub-paragraphs are addressed
      below. None of those allegations demonstrates that the alleged First to Third
      Consultancy Representations were false. In particular, none of those matters disclose
      that:


      111.1. There was an undisclosed consultant, representative, agent, broker, intermediary
               or member of the local advisory team who was (or had been) retained by the
                                                        Simandou Project   Project Hill .


      111.2. The BSG Group had used an intermediary to interact with the GoG in relation to
                                                 Mining Licences; or


      111.3.                                generally
               who provided skills that the BSG Group needed to explore and develop their
               properties.


                                                  86
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 88 of 116



                       PARTICULARS IN RELATION TO MR CILINS


 112. As to paragraph 106.1:


      112.1. It is denied that Mr Cilins acted as a consultant, representative, agent and/or
            intermediary or was a member of the local advisory team retained by BSGR
            and/or BSGR ProjectCo (whether directly or indirectly). His role in assisting the
            BSGR Group was limited, as set out above.


      112.2. Even if (which is denied) the limited role Mr Cilins in fact played entailed that he
            acted in one of the alleged capacities, that would not render any of the alleged
            First to Third Consultancy Representations false. None of those alleged
            Representations involved a representation that no persons had acted for the
            BSGR Group in such a capacity simpliciter.


      112.3. In any event, if (which is denied) Mr Cilins acted in any of the alleged capacities,
            he did not do so at the times of the Questionnaires, which are the relevant times
            for the purposes of the first part of the First Consultancy Representation (i.e. the
            representation alleged at paragraph 70.3 up to the semi colon and addressed
            above).


      112.4. Save in relation to paragraph 106.1(c), where matters are admitted or not
            admitted in relation to paragraphs 106(1)(a) to (m), it is denied that those matters
            are sufficient to demonstrate the allegation in the opening paragraph.


 113. Paragraph 106.1(a) is not admitted.


 114. As to paragraph 106.1(b):


            (1)       It is admitted that Mr Struik and Mr Oron (on behalf of BSGR) were
                      introduced to Mr IS Touré through Mr Cilins in 2005 (albeit separately).


            (2)       It is admitted that Mr Struik (on behalf of BSGR) was introduced to Mr
                      Bah by Mr Cilins, but this occurred early in 2006. Mr Oron was not with
                      him at the time (and it is not admitted if Mr Cilins introduced Mr Oron


                                               87
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 89 of 116



                          to Mr Bah at any time). This paragraph is otherwise denied. The
                          research at the CPDM was conducted by Mr Struik. Paragraph 34.4
                          above is repeated.


 115. Paragraph 106.1(c) is not admitted. Paragraph 100.1(1) above is repeated.


 116. As to paragraph 106.1(d), insofar as the Claimants allege that any meetings took place
        other than those particularised at paragraphs 38 to 43, the allegation is embarrassing
        for want of particularity and Mr Struik is unable to plead to it. No admissions are
        made in relation thereto. As to the meetings actually particularised, paragraphs 34 to
        36 above are repeated.


 117.
        local legal advice and organising the logistics of the negotiations. Paragraph 44.9
        above is repeated.


 118. As to paragraphs 106.1(f) and 106.1(g):


        118.1. It is admitted that Mr Cilins translated for and assisted Mr Struik from time to
                 time prior to the arrival of Mr Avidan (and continued to perform a similar role
                                                                           37.2 above is repeated.


        118.2.                                      intimately connected with all of BSGR and BSGR
                                      simply because he had translated for Mr Struik from time to
                 time.


        118.3.                                                      intimately connected
                 activities for a reason other than translation, paragraph 106.1(f) is embarrassing
                 for want of particularity and Mr Struik is unable to plead to it.


        118.4. Save as set out above, paragraphs 106.1(f) and 106.1(g) are denied.


 119. As to paragraph 106.1(h):


        119.1. Paragraph 45.1 above is repeated.


                                                    88
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 90 of 116



      119.2. The allegation that Mr
            reimbursed for his expenses
            2006                                     s part of a milestone and reward payment
            due to Pentler, not Mr Cilins personally, under the BSGR-Pentler Milestone
            Agreement. In any event, that payment did not relate to any work performed in
            connection with the grant of the Mining Licences or the Simandou project, but to
                                                                               44.11 above is
            repeated.


      119.3. Paragraph 106.1(h) is otherwise embarrassing for want of particularity. Pending
            proper particulars, it is denied.


 120. Paragraph 106.1(i) is admitted. It took some time for the BSGR Group to open its own
      bank account in Guinea. Mr Cilins made his bank account available on a temporary
      basis so that the BSGR Group had access to a local bank account.


 121. Paragraph 106.1(j) is denied. Mr Struik understands from Mr Avidan that Mr Cilins
      ceased providing assistance to the BSGR Group in Guinea in 2006, shortly after Mr




 122. As to paragraph 106.1(k):


      122.1. It is admitted that Mr Cilins was a shareholder of Pentler and that the Pentler
            SPA contained the terms quoted by the Claimants. Following the conclusion of
            the Pentler SPA, Pentler did thereafter advise the BSGR Group on various
            opportunities in African countries (including in relation to, among other things,
            iron ore, gold and base metals).


      122.2. It is denied that Mr Cilins acted after 2006 for the BSGR Group or BSGR
            ProjectCo in relation to the Simandou project or in Guinea.


 123. As to paragraphs 106.1(l) and (m), paragraph 93 above is repeated. These events,
      insofar as they occurred as alleged, took place long after the entry into the JVA and
      SHA, and do not demonstrate that Mr Cilins had any role for or in connection with the
      BSGR Group prior to or at the time thereof.

                                                89
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 91 of 116



                       PARTICULARS IN RELATION TO PENTLER


 124. Paragraph 106.2 is denied. The matters relied on by the Claimants in the sub-
      paragraphs are addressed below. Paragraphs 112.2 and 112.3 above are repeated,
      making modifications as necessary and appropriate.


 125. As to paragraph 106.2(a):


      125.1. Paragraph 34.5 above is repeated.


      125.2. It is denied that Pentler was or was intended to be the corporate vehicle used by
            the Pentler                represent and act for BSGR and (later) BSGR ProjectCo
            The purpose of that company at the time of its establishment was to conduct the


            2006 and the consequent c                                                           ,
            those affairs did not include those of the BSGR Group (save to the extent that,


            pursuant to the BSGR-Pentler Milestone Agreement and Pentler SPA).


 126. As to paragraph 106.2(b):


      126.1. It is admitted that the Pentler Principals were all shareholders of Pentler from
            about February 2006.


      126.2. Paragraph 106.2(b) is otherwise denied. There is no basis for attributing all of the
                               s shareholders to the company (and none is pleaded).


 127. Save that the date on which the BSGR-Pentler Services Agreement was entered into is
      not admitted, paragraph 106.2(c) is admitted.


 128. As to paragraph 106.2(d), paragraph 44.3
      position and hopes as regards SB1 and SB2, paragraph 33.6(2)(c)above is repeated.


 129. As to paragraph 106.2(e):




                                                 90
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 92 of 116



      129.1. Paragraphs 44.4 to 44.6 above are repeated.


      129.2. As to the first sentence, it is denied that          entry into the Pentler-Bah and
            Pentler-Daou Agreements and the Touré MoU constituted compliance with any
            obligation under the BSGR-Pentler Milestone Agreement, or that this was


                                             the assistance and services   Mr Bah, Mr IS Touré,
            Mr Daou and Mme Touré for the benefit o          BSGR and BSGR ProjectCo
            had a relationship with those persons.                                          the
            BSGR Group did not (save for the employment relationship between Mr IS
            Touré and BSGR ProjectCo).


      129.3. The second sentence is denied. Paragraph 44.7 above is repeated.


 130. As to paragraph 106.2(f):


      130.1. The first sentence is embarrassing for want of particularity. Pending proper
            particulars, it is denied.


      130.2. The second sentence is admitted. Mr Struik understands from Mr Tchelet that he
            was told by Mr Oron at the time that this payment related to costs and expenses
            incurred by Pentler and its Principals in relation to the establishment of the
                                            . So far as Mr Struik is aware, Mr Cilins was not
            doing any work for the BSGR Group in Guinea in May 2007.


 131. As to paragraph 106.2(g), the first sentence is admitted. The second sentence is denied.
      There is no basis for the alleged inference. BSGR Steel was obliged to pay the
      additional US$8 million regardless of what Pentler did in the meantime. This


      the success enjoyed by the BSGR Group, following its introduction to Guinea by
      Pentler.


                    PARTICULARS IN RELATION TO MR BOUTROS


 132. Paragraph 106.3 is denied. The matters relied on by the Claimants in the sub-

                                                91
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 93 of 116



      paragraphs are addressed below.


 133. Save that the agreement of LMS was actual and not purported, and save that the date
      it was entered into is not admitted, paragraph 106.3(a) is admitted. Paragraph 29.3(3)
      above is repeated. Mr Struik will refer to the contract at trial for its full terms, meaning
      and effect.


 134. Paragraph 106.3(b) is admitted.


 135. As to paragraph 106.3(c), paragraphs 31, 57 and 58 have been addressed above and
      paragraphs 29, 50 and 51 above are repeated by way of response. Payment 7 was made
      in response to an invoice which contained a genuine demand from a known supplier
      for equipment that was needed, ordered and in due course delivered. It was not used
      by the BSGR Group to pay US$998,000 to Mme Touré.


 136. As to paragraph 106.3(d):


      136.1. The first sentence is admitted.


      136.2. As to the second sentence, the opening words (up to the colon) are denied. There
            is no basis for this allegation or inference. Apart from Payment 7, which has been
            dealt with above, the Claimants do not identify to whom these alleged bribes
            were paid or for what purpose. Mr Struik understands from Mr Avidan that
            these payments were made in respect of legitimate business transactions. Points
            (i) to (viii) are addressed below.


      136.3. As to point (i), Payment 7 has been addressed above. It was not paid as a bribe.


      136.4. As to point (ii), the amount of the payments is admitted. The fact that some
            payments were made for round numbers does not mean or indicate that they
            were bribes. The payments were made on a frequent but irregular basis in a
            variety of sums, and each is supported by one or more invoices which contains a
            breakdown of the goods and services provided.


      136.5. Point (iii) is embarrassing for want of particularity. The payments and invoices

                                                 92
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 94 of 116



          referred to are not identified. In any event, the final sentence from the previous
          sub-paragraph is repeated.


     136.6. As to points (iv) and (v), Mr Struik understands from Mr Tchelet and Mr Avidan
          that from time to time a payment would need to be made urgently and/or in
          advance of the corresponding invoice having been rendered (as set out in
          paragraph 50.5(4)(d) above). Whether to seek such a payment on an urgent basis
          was a judgment made from case to case by Mr Avidan, based on the
          circumstances. Where the corresponding invoice was not provided in advance,
          in every case it was provided by LMS thereafter, detailing what the payment
          was for.


     136.7. Point (vi) is admitted in respect of the Payments identified in footnote 10. Mr
          Struik understands from Mr Tchelet that t
          code was sometimes used inappropriately by staff in Guernsey (as a general
          catch-all). The re-distribution of these payments to other (more appropriate)
          codes reflected nothing more than the correction of clerical and bookkeeping
                                                                       at least
          other unspecified invoices is embarrassing for want of particularity and Mr
          Struik is unable to plead to it.


     136.8. As to point (vii), the email statement alleged is admitted in respect of Payment 3
          only. It was not made in respect of Payment 4 (although in principle the same
          instruction would have applied). Mr Struik understands from Mr Tchelet that
          this statement meant only that certain information relating to payments made
          from Guernsey was not to be sent to Guinea so as to avoid its being incorrectly
          included in the books for BSGR ProjectCo, where it did not belong.


     136.9. As to point (viii), it is admitted that a copy of email correspondence between Mr
          Tchelet and Helen Nicolle dated 20 and 21 April 2009 contains the manuscript
                                                                                  . Mr Struik


          should not be used in lieu of that of the corporate entity to which the liability
          was in fact owed.


                                             93
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 95 of 116



 137. Paragraph 106.3(e) is denied. Paragraphs 132 to 136 above are repeated.


                      PARTICULARS IN RELATION TO MR IS TOURÉ


 138. As to paragraph 106.4:


      138.1. It is admitted that Mr                              -brother and was related to
            her by blood.


      138.2. It is denied that Mr IS Touré was therefore related to President Conté by
            marriage or otherwise. Mme Touré was not married to the President.


                                PARTICULARS: GENERAL


 139. Paragraph 106.5 largely repeats allegations made elsewhere in the Particulars of Claim
      in relation to Mr Cilins (in particular, paragraph 106.1). Paragraphs 112 to 123 above
      are repeated.


 140. Paragraph 106.6 essentially repeats allegations made elsewhere in the Particulars of
      Claim in relation to Pentler (in particular, paragraph 106.2). Paragraphs 124 to 131
      above are repeated.


 141. Paragraph 106.7 essentially repeats allegations made elsewhere in the Particulars of
      Claim in relation to Mr Boutros (in particular, paragraph 106.3). Paragraphs 132 to 137
      above are repeated.


 142. Paragraph 106.8 essentially repeats allegations made elsewhere in the Particulars of
      Claim in relation to Mr Thiam (in particular, paragraph 62). Paragraph 55 above is
      repeated.


 143. In the premises, paragraphs 106.9 and 106.10 are denied.


 I3   Alleged falsity of the so-called Fourth Consultancy Representation


 144. As to paragraphs 107:


                                             94
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 96 of 116



      144.1. It is denied that the Fourth Consultancy Representation was made. Paragraph 80
            above is repeated.


      144.2. Without prejudice to the foregoing, save that Pentler was not owned by Mme
            Touré, paragraph 107.1 is admitted.


      144.3. Paragraph 107.2 is denied.


            (1)      Mme Touré was not a shareholder in Pentler.


            (2)      As to the first sentence, the purpose of the Pentler SPA was for BSGR
                     Group to re-acquire the 17.65% of BSGR BVI then owned by Pentler.
                     The payments made thereunder were in consideration of the sale of the
                     shares.


            (3)      As to the second sentence:


                     (a)   In relation to point (i), none of the Pentler Principals were
                           working or engaged at that time to work (as consultants or
                           otherwise) for the BSGR Group in relation to the Simandou
                           project (and paragraph 122 above is repeated). The agreement did


                           consultant for any period.


                     (b)   In relation to point (ii), paragraph 131 above is repeated.


 I4   Mr Steinmetz allegedly knew that the representations were false or acted recklessly


 145. Paragraph 108 is addressed to Mr Steinmetz and relates to his alleged knowledge. Mr
      Struik therefore does not plead to it.


 I5   Mr Cramer allegedly knew that the representations were false or acted recklessly


 146. Paragraph 109 is addressed to Mr Cramer and relates to his alleged knowledge. Mr
      Struik therefore does not plead to it.


                                               95
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 97 of 116



 I6   Mr Struik allegedly knew that the representations were false or acted recklessly


 147. As to paragraph 110:


      147.1. It is denied that Mr Struik                 each of the Corruption and Consultancy
            Representations    The Claimants have failed to state a case that Mr Struik did in
            fact make each of those representations.


      147.2. The Claimants have in fact only alleged that Mr Struik made three of the 18
            representations alleged to have been made by the Defendants (namely those
            comprised in the Fifth Corruption Representation). Mr Struik has pleaded to the
            alleged making of each of those representations above.


      147.3. In any event, it is denied that Mr Struik made any representation knowing it to
            be false or reckless as to its truth.


      147.4. It is noted that the Claimants have not sought to plead that Mr Struik was aware
            of all of the facts and matters which are alleged to have made the alleged
            representations false, but instead only seek to rely on the matters pleaded in the
            sub-paragraphs to paragraph 110 in relation to his alleged knowledge.


      147.5. Save as set out above, paragraph 110 is denied.


 148. As to paragraph 110.1:


      148.1. The first sentence is admitted.                              ntment in about June
            2006, Mr Struik                                  :


            (1)      Conducting research at the CPDM, whereby he identified the
                     availability of Simandou North and Simandou South (and the potential
                     future availability of SB1 and SB2, in the light of the Go




            (2)      Hiring external consultants to assess the value of the prospecting
                     permits in respect of Simandou North and Simandou South;


                                                    96
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 98 of 116



            (3)      Overseeing the negotiation of the February 2006 MoU, the incorporation
                     of BSGR ProjectCo, and the application for prospecting permits in
                     respect of Simandou North and Simandou South (and meeting with
                     government officials in relation thereto);


            (4)      Establishing the business in Guinea by setting up a local office (e.g.
                     opening bank accounts, obtaining insurance and procuring vehicles);
                     and


            (5)
                     exploration activities in Guinea.


      148.2. The second sentence is admitted. Mr Struik and his team were the source of the
            BSGR Gr
            therefore required                                    , particularly in relation to the
            completion of the feasibility study and negotiation of the Base Convention.
            Otherwise, he frequently visited the site in Kérouané to check on the status of the
            project and submitted various reports to the CPDM to ensure that it was
            informed of the progress being made. Mr Struik was keen to ensure that the
            BSGR Group was not stripped of its rights due to inaction, as the Rio Tinto
            Group had been.


      148.3. It is denied, if it is alleged, that it follows from either of these matters that Mr
            Struik was privy to everything that had happened or was happening on the
            ground in Guinea. He was not. Mr Struik was based in South Africa throughout.
            The business was in a start-up phase when he was in charge of it. Following Mr
                                                                   -to-day management of the
            project rested with Mr Avidan and his team.


 149. As to paragraph 110.2:


      149.1. The first sentence is denied. Mr Struik was not appointed CEO of BSG MM. He
            was appointed the CEO of the Mining & Metals Division of BSGR. In that role he
            was responsible for the technical outcome of each project, as it was he who was
            responsible for carrying out or overseeing the feasibility study for most, if not

                                               97
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 99 of 116




            progressed. However, he was not responsible for the day-to-day management of
            each project. That was a matter for the relevant local management team, led by
            the country manager (here, Mr Avidan). In any event, it does not follow from Mr
                                                   (as just described) that he knew everything
            that had happened or was happening on the ground in Guinea.


      149.2. As to the second sentence, it is admitted that this responsibility (as averred
            above) extended to the Simandou project. The allegation as to what Mr Struik
                                is embarrassingly vague, and wholly inadequate as a plea of
            knowledge (particularly in a fraud claim). Such specific averments as are made




            the Mining Licences were obtained and confirmed as pleaded above (and not, as
            appears to be insinuated, through bribery and corruption). This sentence is
            otherwise denied.


 150. As to paragraph 110.3, paragraph 20 above is repeated.


 151. Paragraph 110.4 is admitted. Further:


      151.1. The BSGR-Pentler Services Agreement was negotiated by Mr Oron and Mr Noy
            and signed by Ms Merloni-Horemans without any input from Mr Struik. He
            became aware of its existence and purpose at around that time.


      151.2. Consistently with that agreement, and with the Pentler SPA, Pentler would
            occasionally approach the BSGR Group with potential mining opportunities in
            Africa. Mr Struik would review and advise Mr Oron, and, following his
            departure, the BSGR board, about these from time to time.


 152. Paragraph 110.5 is admitted. This agreement was also negotiated by Mr Oron and Mr
      Noy, with limited input from Mr Struik. He advised Mr Oron about appropriate
      technical milestones and timeframes and signed the agreement
      instructions. He believed it to be an agreement to reward Pentler for the part the
      Pentler Principals had played in introducing the BSGR Group to Guinea. He regarded

                                              98
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 100 of 116



                       e.


 153. Paragraph 110.6 is admitted. Mr Struik was asking Ms Merloni-Horemans to carry out
      the agreement made by Mr Oron and Mr Noy. That was an appropriate step for him to
      take. It does not disclose knowledge of bribery or corruption or indicate that Pentler
      p                                                                  set out above.


 154. Paragraph 110.7 is denied. Mr Struik witnessed no such event. This allegation is based
      on a lie told by Mr Bah. Paragraph 44.7(3)(c) above is repeated.


 155. As to paragraph 110.8:


      155.1. The first to fourth sentences are admitted as a broad summary of the emails
            referred to therein. Mr Struik will refer to them at trial for their full terms and
            effect.


      155.2. The fifth sentence is embarrassingly vague and wholly inadequate as a plea of
            knowledge (particularly in a fraud claim). It is in any event denied (if it is
            alleged) that Mr Struik was aware of any wrongdoing by Mr Cilins or Mme
            Touré, or that the emails                                             demonstrate
            that. It is not understood on what basis this is alleged where no allegation is
            made of any wrongdoing (by anyone) in connection with the bauxite permits to
            which the 10 May 2006 email principally related. In fact:


            (1)                                              de it clear that it was Mr Cilins
                      who had a relationship with Mme Touré, not Mr Struik or the BSGR
                      Group. The permits referred to were bauxite permits for exploration in
                      the north of Guinea, as explained below.


            (2)       Development in the north of Guinea (where the relevant land under the
                      bauxite permits was located) was important to President Conté and the
                      GoG. Mr Struik was aware of this because the CPDM and Mr Oron had
                      told him so.


            (3)       Mr Cilins had also suggested to Mr Struik that the BSGR Group should

                                              99
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 101 of 116



                    take these bauxite permits. Mr Struik understood from Mr Cilins that he
                    did so at the request of Mme Touré.


            (4)     Mr Struik did not (and does not) know why Mme Touré had an interest
                    in these permits. He did not even know at the time that she claimed to
                                                           red that she was interested in them
                    because the President wished to see development in that area, and she
                    wanted to curry favour with him for her own purposes.


            (5)     Mme Touré did not act for or on behalf of the BSGR Group in relation to
                    the application for the
                    knowledge, in any other connection).


            (6)     The US$250,000 payment was part payment of a milestone due under
                    the BSGR-
                                                      Michael also phoned me saying that we need to




            (7)
                     Fred services and success fees                                           this is
                    correct and as agreed with them [viz. the Pentler Principals]
                    effect.


            (8)     The invoice referred to therein incorrectly provided that the US$250,000
                    payment related bauxite. It did not.


            (9)     This email exchange does not suggest that Mr Cilins
                    beyond that initial introduction and the logistical assistance provided
                    prior to and shortly after                                      as set out above
                    (let alone that Mr Struik knew as much).


 156. As to paragraph 110.9:


      156.1. Paragraph 41.5 above is repeated.



                                              100
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 102 of 116



      156.2.
               she play any meaningful role in it. When she attempted to interrupt the
               President, he became angry with her and told her to shut up and not to interfere
               in his business.


      156.3.
               influence over the President at all.


 157. As to paragraph 110.10:


      157.1. Paragraph 38.1 above is repeated.


      157.2.                                                                        press conference




      157.3. Mr Cilins merely translated for Mr Struik. Mr IS Touré was there in his capacity
               as an employee of the BSGR Group. He was a journalist by trade and had the
               local connections necessary to drum up press interest in the conference.


      157.4. His and their presence at the conference was therefore entirely unexceptional. It
               does not suggest that Mr Cilins and Mr IS Touré played the extensive role in
               relation to the Simandou project alleged by the Claimants, let alone that Mr
               Struik knew about the same.


 158. Paragraph 110.11 is admitted, as is the email exchange referred to therein. Mr Struik
      did not participate in this email exchange. If he read it at the time, he no longer has


      this email is said to support the alleged inference of knowledge or recklessness is not
      particularised adequately or at all and is not understood. It is denied that it supports
      such an inference.


 159. As to paragraph 110.12:


      159.1. This paragraph is admitted as a broad summary of the letter referred to therein.
               Mr Struik will refer to it at trial for its full terms and effect.

                                                    101
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 103 of 116



      159.2. It is denied, if it is alleged, that the Pentler-Bah Milestone Agreement was
                              under the supervision of


      159.3.                                   y is untrue. Until appended to this letter, Mr Struik
               had no knowledge of this agreement.


      159.4.
               Mr Struik regarded his claim as being without foundation and ignored it.


 160. As to paragraph 110.13:


      160.1. As to the opening words of this paragraph (up to the comma), it is admitted that
               Mr Struik was involved in the negotiation of the Base Convention, in his role as
               one of the principal negotiators on behalf of BSGR. Otherwise, pending further
               particulars, the embarrassingly vague and subjective allegation that he was
                closely involved


      160.2. It is admitted that Mr Struik was a signatory to the Base Convention. He signed
               in his capacity as a director of BSGR BVI.


      160.3. The remainder of paragraph 110.13 is denied.


               (1)                                       assistance
                        connection with the negotiation of the Base Convention is understood to
                        be a reference to the matters pleaded in paragraphs 62.10(a), (b) and (c)
                        of the Particulars of Claim.


               (2)      Mr Struik was not involved in, or aware of, any of these emails. Nor
                        was he aware of the matters to which they refer.


               (3)      In any event, even if he were, this would not amount to knowledge of
                         assistance                                                               of
                        the Base Convention. No such assistance was provided. Paragraph 55.9
                        above is repeated.



                                                  102
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 104 of 116



 161. As to paragraph 110.14:


      161.1. It is admitted that the first and second sentences contain a broad summary of a
            letter sent by Mr Bah to Mr Cilins and Mr Lev Ran in their capacity as directors
            of Pentler. The letter was copied to various BSGR Group entities and dated 15
                                                                    seemingly           emanded
            payment from Pentler (and it is denied, if it is alleged, that the letter demanded
            payment from anybody else). The letter on its terms only demanded payment
            from Pentler.


      161.2. Save that it is admitted that Mr Struik sent the email referred to therein, the third
            sentence is denied.


            (1)                            instruct                 ignore and delete
                     email. He asked that they do so.


            (2)
                     Group, being addressed to Pentler; and (b) as when Mr Bah had
                     previously attempt to blackmail BSGR in relation to the same subject
                     matter,
                     unfounded and best ignored.


 162. As to paragraph 110.15, the first sentence is denied, save that Mr Struik had the limited
      knowledge described at paragraph 65.4 above (which paragraph is repeated herein).
      Mr Struik was not involved in the 31 March 2010 Restructuring. The second sentence is
      denied.


 163. As to paragraph 110.16:


      163.1. The first sentence is admitted, save that it is denied, if it is alleged, that Mr
                                                                    translator and assistant
            fact that Mr Cilins so acted during the first half of 2006 does not suggest that he
            acted as a consultant or intermediary in connection with the grant of the Mining
            Licences, still less that Mr Struik knew that he had done so.



                                               103
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 105 of 116



      163.2. The second sentence is admitted, save that it is denied that such temporary
                           led to Mr                     -time or full-time employment with the
            BSGR Group. It was Mr Avidan who decided to employ Mr IS Touré on a more
            permanent basis.


      163.3. In any event, Mr IS Touré was an employee, not a consultant or intermediary. So
            far as Mr Struik was aware, he did not play any role in connection with the grant
            of the Mining Licences. Further, Mr Struik did not, and does not, believe Mr IS
            Touré to be a relation of the President (because Mme Touré was not the
            Pres


 164. As to paragraph 110.17:


      164.1. The first sentence is denied. Mr Struik did not recommend to the board that
            US$5 million be paid to CCS. He was told, he cannot recall by whom, that BSGR
            had agreed to pay US$5 million for exclusive access to the due diligence. That
            sum was the actual and           purported                    such exclusive access.
            Paragraph 55.13 above is repeated.


      164.2. As to the second sentence, paragraph 55.13 above is repeated.


      164.3. The third sentence is denied.


            (1)      Mr Struik believed the payment to have been made to a legitimate
                     company for a legitimate purpose, namely the exclusive right to
                     conduct due diligence in respect of a Mozambican coal prospect.


            (2)      The prospect was then investigated by a technical team who conducted
                     a three-day site visit. Their unfavourable report led Mr Struik to
                     recommend against pursuing this particular opportunity.


            (3)      Mr Struik did not know that the money paid to the CCS was paid to
                     anybody else, let alone to or for the benefit of Mr Thiam for the purpose
                     alleged (if that was the case, which is not admitted). Nor was Mr Struik
                     aware of any of the matters pleaded in paragraphs 62.15 and 62.16 of

                                                104
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 106 of 116



                      the Particulars of Claim.


 165. Paragraph 110.18 is admitted save that it is denied that Pentler was owned in any part
       by Mme Touré, or that Mr Struik knew or believed it to be. It was not, and he did not.
       Paragraph 44.6 above is repeated.


 I7    Mr Avidan allegedly knew that the representations were false or acted recklessly

 166. Paragraph 111 is addressed to Mr Avidan and relates to his alleged knowledge. Mr
       Struik therefore does not plead to it.


 I8    Mr Tchelet allegedly knew that the representations were false or acted recklessly


 167. Paragraph 112 is addressed to Mr Tchelet and relates to his alleged knowledge. Mr
       Struik therefore does not plead to it.


 I9    Mr Clark allegedly knew that the representations were false or acted recklessly

 168. Paragraph 113 is addressed to Mr Clark and relates to his alleged knowledge. Mr
       Struik therefore does not plead to it.


 I10   Nysco and Balda allegedly knew that the representations were false or acted
       recklessly


 169. Paragraphs 114 and 115 are addressed to Nysco and Balda and relate to their alleged
       knowledge. Mr Struik therefore does not plead to them.


 I11   Inducement and reliance

 170. Paragraph 116 and its sub-paragraphs are denied for the reasons set out below. In
       particular, it is denied that Mr Struik knew
       116.1 and 116.2. Paragraph 82.2 above is repeated. In all the circumstances, it is to be
       inferred that the Claimants (i) did not rely on the representations Mr Struik is alleged
       to have made, whether in entering into the JVA and SHA or making any of the alleged
       payments in connection therewith; and/or (ii) would have entered into the JVA and
       SHA and made those payments even if those representations had not been made.


                                                  105
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 107 of 116



      Pending disclosure, inspection and/or the provision of further information, Mr Struik
      relies on the facts and matters set out at paragraphs 171 to 176 below.


 171. Since long before and at the time of the negotiation of and entry into the JVA and
      SHA, Vale was desperate to acquire an interest in iron ore in Simandou, and eliminate
                    threat                                                    ploiting such an interest
      instead.


      171.1.
               Manager for Exploration in Africa) stated that an interest in Simandou was the
                             highest priority opportunity                               zil.


      171.2.
                                                    major Iron Ore threat for VALE in the world


      171.3.
                                 Mr Mendes
               referred to a channel which Mr Etchart had opened up with Mr Struik as
                                                 advance this Simandou/Guinea matter, because this is
                                                               .


      171.4. Although Vale was contemplating a deal with BSGR, its intention, as disclosed in


                                                     Mr Ledsham
                                   move forward with just Vale


      171.5.                                                 Mr Ribeiro
                                                            we cannot run the risk of the deposit falling
               into the hands of the Chinese, and we cannot stand by just watching, we must act
                                                                      we need to be aggressive and buy
               the rights from BSGR


 172. Vale knew that Pentler had introduced BSGR to Guinea. It knew that Mr IS Touré was
      engaged by BSGR and believed that Mr IS Touré was related to Mme Touré, who Vale
      (incorrectly) believed to be President Conté                                         was privy to

                                                   106
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 108 of 116



      rumour and other innuendo regarding alleged corruption on the part of the BSGR
      Group and an alleged connection between BSGR and Mme Touré and/or Mr Thiam.


      172.1. Sometime in 2006, Mr Struik and Mr Cilins encountered Mr Etchart at the
           Ministry of Mines in Conakry. Mr Struik introduced Mr Etchart to Mr Cilins. He
           told him that Pentler had introduced BSGR to Guinea and that Mr Cilins was
           assisting him with general matters (e.g. renting office space, procuring vehicles,
           and providing assistance in relation to the hiring of staff).


      172.2. In an undated                         presentation cited by the First Defendant in
           paragraph 194.1 of his Defence, Vale expr                            thanks to their close
           relationship with influential people of the GoG (the fourth spouse of President Conté), we
           suppose that BSGR is a strong candidate to be granted with the areas that might be
           withdrawn from RT [Rio Tinto]


      172.3. In an email from          Marco Monteiro       Mr M. Monteiro         to Mr Ledsham
           dated 25 October 2008, Mr M.                                                         very
           aggressive, but acting in an unethical manner and talking directly to one of the wives of
           the President in an attempt to get something


      172.4. During a meeting on 24 November 2008, Vale was put on notice by Rio Tinto


                                       bribery and other acts of political corruption (according to
           an Amended Complaint filed by Rio Tinto PLC in the United States District
           Court, Southern District of New York, on 15 August 2014).


      172.5. In an email from         osé André Alves       Mr Alves      to Mr Ribeiro, copied to
           Mr Ledsham and dated 7 February 2009, Mr Alves stated that: BSGR as you have
           seen has as responsible for international relations Ibrahima Sory Touré, brother of the
           fourth wife of the deceased Gen. Conté, Mr. [sic] Mamadie Conté .


      172.6. In the internal report dated 14 September 2009 referred to above, Mr Etchart
                                      controversial relationship with former president Conté,
           particularly one of the wifes [sic] of the defunct president which sponsored BSGR in
           Guiné .

                                               107
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 109 of 116



      172.7. In the Project Venezia presentation referred to above, BSGR was described as
                                fraught with bribery affairs and high-level corruption scandals in the
           country that could affect the process for the Simandou project                very strong
                                                                          at alleged relationship is
           later elaborated on:


                      [Mme Touré] [h]as influence in the government. She placed her brother as a
                     director with BSGR and suspected to [sic] have received around 2MUS$ to
                     interfere in the procedure that would grant the 50% that would be taken from
                     RT [Rio Tinto], to favour BSGR; it could be the first level of a structure of
                     payments to be defined in the process to grant those rights to BSGR.

      172.8. In an email from Mr Mendes to             José C Martins dated 2 February 2010, in
           relation to the signature of a confidentiality agreement between Vale and BSGR,
           Mr Mendes                                                                                   -
                      . But for me,
           purposes and get them out of the way


      172.9. A report authored by Nardello & Co, commissioned by Clifford Chance on
                                                                                               BSGR
                                                  , and that Mr IS Touré                 in charge of
           external relations for BSGR in Guinea            a brother of Mamadie Conté, the 4th wife
           of the late President .


      172.10. Mr Stei                                                               close connection
                 good working relationship                     .


      172.11. In March 2010, Mr Alves, Cello Henning and Mr Etchart (all of Vale) travelled
           to Guinea with Mr Struik for a site visit as
           During that site visit, Mr Struik told Mr Alves, Mr Henning and Mr Etchart that
           Pentler had introduced BSGR to Guinea.


      172.12. In any event, as pleaded in paragraph 80 above,
           purchase of a 17.65% interest in BSGR BVI from a third party (viz. Pentler) was
           disclosed in the 2008 Financial Statements and 2009 Statement of Financial
           Affairs, both of which were provided to Vale in the course of the due diligence


                                                108
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 110 of 116



              exercise.


 173. Against that background, Vale conducted a superficial and inadequate due diligence
      exercise.


      173.1. None of the Initial DD Questionnaire, Supplemental DD Questionnaire, Clark
              ABL Certificate, Steinmetz ABL Certificate or FCPA Interview specifically
              addressed the alleged relationship between the BSGR Group and Pentler, Mme
              Touré or Mr Thiam (or any allegation of bribery or corruption in relation
              thereto). The only specific question asked by Vale pertained to Mr IS Touré, who
              Vale already believed to be related to Mme Touré.


      173.2. Despite the size and significance of the deal and the risks involved, the due
              dilig                                                         , and Vale initially
              agreed to limit the scope of its due diligence to BSGR Guernsey.


      173.3. Ernst & Young (who were contracted by Vale to carry out financial due diligence
              in relation to the transaction) did not perform any audit work in Guinea, or
              provide its due diligence report to Vale, until after the transaction had been
              completed.


      173.4. According to paragraph 196.4 of
              Ernst & Young into altering their initial conclusion that BSGR posed a high risk
              of bribery and corruption.


 174. Vale knew that (i) there was a very real risk that bribery and corruption had occurred
      in relation to Simandou; (ii) there were serious reputational and regulatory risks for it
      in the event that bribery or corruption had in fact occurred in relation to Simandou
      (including under the US Foreign Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et
      seq.)    FCPA                                                          SEC
      had undertaken an inadequate due diligence exercise, but it nonetheless entered into
      the JVA and SHA and made any payments in connection therewith. In particular, in
      addition to the matters set out above:


      174.1. On 13 April 2010, Alex                                                           d

                                               109
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 111 of 116



           Acquisitions     Mr A. Monteiro , emailed Fabio Barbosa (also of Vale):


                      Our recommendations to the business department have been the following,
                     based on the legal and commercial risks:

                     1. If the decision is of closing the deal, that it be made in escrow (bank financing

                     we run the risk of already being in violation the FCPA on D+1, given that we

                     acquisition package (located in Guernsey, Guinea, Liberia and BVI); 3. Due
                     diligence the result of the due diligence is not satisfactory, nor exhaustive;



      174.2. In a later email from Mr A. Monteiro to Mr Barbosa, also dated 13 April 2010, he
           stated:


                      In regard to FCPA, adding to what has been said, I think the risk of closing

                                                                                    ribing the words of



 175. Accordingly, it is to be inferred that Vale regarded the representations made (or
      allegedly made) by Mr Struik (and the other Defendants) with such scepticism that
      they did not assuage the FCPA risk associated with the transaction. The only
      reasonable conclusion is that Vale did not rely on, and was not induced by, the truth of
      those representations, and decided to enter into the JVA and SHA without any regard
      thereto. In doing so it acquired the interest in Simandou which it so desperately
      desired and put itself in a position to rid itself of its junior partner (the BSGR Group)
      in due course. It is to be inferred that this commercial interest overrode any interest
      Vale might have ordinarily or otherwise had (which is not admitted) in not being
      exposed to the risks identified in paragraph 116.1. That paragraph is accordingly
      denied.


 176. Further and in any event, in the premises Vale knew or did not care about (i) the
      involvement of Pentler or its
      (ii) the alleged relationship between Mr IS Touré and Mme Touré; and/or (iii) the
      alleged relationship between Mme Touré and the BSGR Group. Vale would not have
      relied, and did not rely, on any representation to the contrary. In particular, it is
                                                                                           consultants


                                                 110
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 112 of 116



          intermediaries                         r       for the Claimants. It would not have
      led to any or any substantial further due diligence being conducted, and in any event
      the results of any due diligence carried out (whether from independent investigation
      or responses from the Defendants) would
      enter into the transaction. Paragraph 116.2 is accordingly specifically denied.


                           SECTION J: CLAIM IN CONSPIRACY

 177. As to paragraph 117, so far as it is addressed to Mr Struik (no admissions otherwise
      being made):


      177.1. Paragraph 96 above is repeated.


      177.2. The opening paragraph is denied. There was no combination, agreement or
            understanding between Mr Struik and any other Defendant to make fraudulent
            misrepresentations to Vale in the course of the due diligence exercise or
            otherwise.


      177.3. It is denied that Mr Struik made any false representations at all, and further that
                                                                                          . It is
            denied that he acted unlawfully, and in any event he genuinely believed at all
            times that he was acting lawfully.


      177.4. It is denied in any event that the Claimants have suffered loss as alleged, for the
            reasons set out below.


      177.5. Paragraph 117.1 is denied. Paragraphs 105 to 115 have been addressed above.
            Paragraphs 97 to 169 above are repeated.


      177.6. Paragraph 117.2 is denied. Paragraphs 68 to 92 have been addressed above.
            Paragraphs 60 to 83 above are repeated.


      177.7. Paragraph 117.3 is denied. Paragraphs 65 to 66 and 162 above are repeated.


      177.8. Paragraph 117.4 is denied. Paragraphs 82.2 to 82.4 above are repeated.


                                               111
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 113 of 116



      177.9. Save that it is admitted that Mr Struik was subsequently awarded a bonus,
            paragraph 117.5 is denied.         Paragraphs 26 to 27 and 96 to 98 have been
            addressed above. Paragraphs 24, 25 and 87 to 89 above are repeated. To the
            extent that Mr Struik made any representations during the course of the due
                                                                                             the


            that loss was inevitable, foreseeable or intended.


      177.10. Paragraph 117.6 is denied. Mr Struik did speak honestly about the alleged
            matters, insofar as (on the basis of the true position and his knowledge) they
            arose at all. The true position is addressed above.


                             SECTION K: PROPRIETARY CLAIM

 178. As to Section K, paragraph 96 above is repeated. Further or alternatively, as a matter
      of New York law, which applies to this claim, the Claimants have no proprietary
      claim, for the reasons set out at paragraph 42 of the First Defend
      Accordingly, all claims made and relief sought in this section are denied. Without
      prejudice to this, Mr Struik pleads as follows to this section on the basis that (contrary
      to his case) English law applies.


 179. As to paragraph 118:


      179.1. Save that it is admitted that Vale initiated the Arbitration proceedings on 28
            April 2014, and that it resulted in an Award, the first sentence is denied. The JVA
            and SHA were not in fact rescinded by Vale. Rather, they were terminated by
            agreement (and therefore affirmed) by clause 6.1 of the share purchase deed
            entered into by Vale, BSGR and BSGR Guernsey on 13 March 2015. That
            termination was without prejudice to the LCIA Arbitration claim by Vale against
            BSGR (clause 6.2). However, neither that agreement nor the Award binds Mr
            Struik or any other third party.


      179.2. Further or alternatively, Vale elected in the Arbitration to claim damages for
            deceit which were assessed, as Vale asked them to be, without giving any credit
            for the value of any proprietary claim. In those circumstances, Vale is not

                                                112
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 114 of 116



            entitled to claim any proprietary remedy in relation to the proceeds from any
            person.


      179.3. Further or alternatively, even if (which is denied) the JVA and SHA were
            rescinded, that rescission did not have the result that the US$500 million paid to
            BSGR by Vale International, a third party, was impressed with a constructive
            trust (whether in favour of Vale International or Vale).


      179.4. The remainder of paragraph 118 is accordingly denied.


 180. As to paragraph 119, insofar as it is addressed to Mr Struik (no admissions otherwise
      being made):


      180.1. Point (i) is not admitted.


      180.2. Point (ii) is denied. Mr Struik did not receive any part of the US$2 million as a
            volunteer. That sum was remuneration for work done and value added to the
            BSGR Group. Nor did he receive any part of that sum with notice of deceit as
            alleged.


      180.3. Point (iii) is denied, for the reasons set out above in the preceding sub-
            paragraphs and paragraphs 178 and 179 above. Further or in the alternative to
                                                                                       ry claim
            arose (upon payment of the monies, as set out below), it is further denied (if it be
            alleged) that any alleged constructive trust arose on receipt of the relevant funds.
            No trust could arise until the rescission of the JVA.


 181. As to paragraph 120, insofar as it is directed to Mr Struik (namely paragraph 120.3), it
      is                                                                in July 2010. It is not
      admitted that this, or any other sum received by Mr Struik at any time, represented the
                  of the US$500 million, and denied for the reasons set out above that it
      represents the traceable proceeds thereof.


                    SECTION L: APPLICABLE LAW AND LIMITATION



                                              113
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 115 of 116



 182. Save to the extent of any inconsistency with the foregoing, Mr Struik hereby adopts
        and pleads in his own Defence the facts and matters pleaded by the First, Second,
        Sixth, Seventh and Eighth Defendants in relation to:


        182.1.
                 do not plead any claim under New York law, and Mr Struik reserves the right to
                 respond to any such case if made, including by setting out further particulars in
                 relation to New York law;


        182.2.
                 claims under New York law, alternatively English law; and


        182.3.
                 limitation period otherwise started to run (on the basis of knowledge that had
                 been or could with reasonable diligence have been acquired), under New York
                 law, alternatively English law.


 183.                                                     -barred or barred by laches.


                         SECTION M: CAUSATION, LOSS AND DAMAGE


 184. Paragraph 121 is denied. Paragraphs 170 to 176 above are repeated.


 185. As to paragraph 122:


        185.1. The opening paragraph is denied. In the premises, it is denied that the Claimants
                 are entitled to any of the sums claimed by way of damages.


        185.2. Paragraph 122.1 is admitted.


        185.3. Paragraphs 122.2 to 122.5 are not admitted. Insofar as the costs allegedly spent in
                 the arbitration are proven, they represent a failure by the Claimants to mitigate
                 their losses. It was not a reasonable step to spend so much pursuing BSGR in
                 arbitration, and less could have been spent to achieve the same or a similar
                 outcome as was in fact achieved.


                                                    114
Case 1:20-mc-00199-JGK-OTW Document 18-6 Filed 05/15/20 Page 116 of 116
